 KXTV93GreatWestern Broadcasting Corporation d/b/a KXTVandSan Francisco Local of the American Federation of Tele-vision and Radio Artists,AFL-CIO.Case No. 920-CA-1916.October 15, 1962DECISION AND ORDEROn March 29, 1962, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent, the General Counsel,and the Charging Party filed exceptions to the Intermediate Report.The Respondent and the General Counsel filed supporting briefs.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the modifications noted herein.We find that the Respondent violated Section 8(a) (5) of the Na-tional Labor Relations Act by (1) abruptly shifting its collective-bargaining position and reasserting demands previously withdrawnor compromised during negotiations; (2) on or about September 13,1960, unilaterally changing wage rates, hours, and other terms andconditions of employment then in effect without consulting the Union;and (3) failing to furnish data requested by the Union with respectto the base pay and fees of employees in the unit 2Our dissenting colleague would dismiss the complaint here in itsentirety on the ground that the Union requested that two staff di-rectors, who are supervisors, be included in the unit. In our view,this position applies a mechanistic stricture upon bargaining relationsand would imply that regardless of theeffectof a request to includesupervisors in the unit such a request would completely erase all effortsi As the record, including the exceptions and briefs,adequately present the issues andpositions of the parties, the request for oral argument by the Respondent is deniedzMember Fanning would also find, in agreement with the Trial Examiner, that Re-spondent fuithei violated Section 8(a) (5) by, on, or about September 4, 1960, bargainingdirectly and individually with employees in the collective-bargaining unitIn MemberLeedom's opinion, however, Respondent's conduct on this occasion was only an expositionof its position, and did not constitute direct bargaining with the employeesThere is,accordingly, no majority for finding that Respondent violated the Act in this respect.139 NLRB No. 11. 94DECISIONSOF NATIONAL LABOR RELATIONS BOARDat bargaining subsequent to such a request. It fails to recognizethat the inclusion of supervisors in the Union's request to bargainmay, as in this case, have little relationship, if any, to subsequent un-lawful conduct which frustrates the collective- bargaining processes.It results, we believe, from a fundamental error concerning the effectof a request to bargain in a unit which includes supervisors.This is a situation where an excuse is merely an excuse and not afundamental cause of breakdown in bargaining relationships.The facts are set forth in detail in the Intermediate Report, but thedissent's isolation of the one factor upon which our colleague woulddismiss the complaint makes it necessary to put that factor in its propercontext.The Union's certification in 1956, upon which subsequent bargain-ing was based, resulted in the negotiation of two successive contracts,which specifically included staff directors in the unit as agreed to bythe Union and Respondent's predecessor.This unit was not oneprohibited by the Act or in any other way illegal. Section 14(a)merely states that no employer shall be "compelled to deem individualsdefined herein as supervisors as employees," and there is no authoritywarranting the conclusion that the Union's proposal was tainted withillegality.'Consequently, although the Respondent could not be com-pelled to bargain concerning supervisors, parties lawfully may andfrequently do regard a unit which includes supervisors as a unit ap-propriate for collective bargaining,' as did the Union and Respond-ent's predecessor here.The first negotiating meeting was on April 23, 1960.As part ofits proposal the Respondent requested the exclusion of staff directors.At the second session on April 28, the Respondent's proposal to ex-clude the staff directors, among other issues, was thoroughly discussed.By letter dated May 2, the Respondent outlined 18 major changes itwished to make.Among them, as found by the Trial Examiner,was the removal of staff directors from contract coverage "to permittheir effective supervision of AFTRA and NABET employees whomthey direct."3As the quotationfromInternationalTypographicalUnion, API CIO (HaverhillGazette)v.N L R B ,278 F 2d 6, 10-11 (C A 1), on whichthe dissent relies,isdictum,not supportedby precedent,we regard it asunpersuasive authorityon the issueinvolvedhereinMoreover,inAmalgamated Meat Cutters and ButcherWorkmen of NorthAmerica,AFL-CIO (Geilich Tanning Co) v NL.R.B.,276 F 2d 34 (CA 1), the fact that super-visors atone time were and later were notincluded in the bargainingunit was amaterialfactor affectingthe decisionof the same court, yet nowhere in that decision is there anyintimationthat the unit,when it included supervisors,was illegal4 See,e g , Nassau andSuffolk Contractors'Association,Inc—etc, 118 NLRB 174;,Geilich Tanning Company,122 NLRB 1119,remandedfor further consideration inAmal-gamated Meat Cutters,etc v N L R B ,sups aIn both of these cases,and our dissenting,colleague participated in theGeilichcase, the Board consideredthe fact thatsupervisorswere membersof the bargainingunit to bematerial to the issueof whether their employerviolated Section 8(a)(2) by virtueof their participation in internal union affairs; yetin neither of these cases is there any suggestion that the units which included supervisorswere prohibited or "positively illegal." KXTV95At a meeting on June 6, the Union, as found by the Trial Examiner,informed the Respondent that the latter's proposals for removal ofstaff directors from contract coverage and deletion of the contractual"picket line observance" provisions were tantamount to a request fora strike which the Union had no desire to initiate.On June 8, the Respondent's representative informed the Unionthat he was authorized to withdraw the request for the removal of thestaff directors on the basis that the Union's membership would notinterfere with effective supervision and "for the sole purpose of remov-ing an obstacle to settlement."As stated by our dissenting colleagueand the Trial Examiner, this bargaining concession was made withoutprejudice to the Respondent's again raising the issue if its "package"was not acceptable, and if the Union's assurances of effective supervi-sory control proved to be unfounded.This proposal, thereafter (until-the abrupt reversal by the Respondent on September 8 of its position),removed the issue of the exclusion of staff directors from the bargain-ing discussions.With the June 8 letter, the Respondent submitteda modified contract proposal in outline form as the Respondent's "bestand final" offer.The Respondent issued an ultimatium that its pro-posal would have to be accepted in 1 week.Other meetings were held on June 14 and July 20. Subsequently,there was an exchange of letters and several telephone conversationsbetween the parties.On August 12 the parties met again and the Respondent's repre-sentative cited four matters with which the Respondent was prin-cipally concerned.The question of the coverage of staff directorswasnotone of them.According to the Trial Examiner's findings,progress was made at this time, and the parties agreed to anothermeeting on August 16 at which approximately 36 proposals werediscussed.At the ninth bargaining session on August 23, 1960, the partieshad reached agreement on approximately 75 percent of the mattersdiscussed.At this meeting the Respondent's representative appearedto be very satisfied with the progress made, stated that the partieswould be able to conclude the agreement shortly, and, when August30 was agreed to as the next meeting date, expressed the hope that thenext meeting would enable the parties to conclude negotiations.On September 3, the Respondent's negotiator was instructed by the,Respondent's presidentto begin work on a new contract proposal..On September 4, the Respondent's president declared in a meetingwith unit employees that the proposed to treat the staff directors aspart of management.The details of events around this period are,fully set forth in the Intermediate Report and clearly indicate thatthe Respondent's responsible official proposed to wipe the bargainingslate clean and to start from the beginning.On September 6, the, 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's representative was informed that a new contract proposalhad been drafted with which he would be disappointed.On Septem-ber 8, the Respondent withdrew "any and all previous proposals andrecommendations" and submitted "in place thereof a complete con-tract containing many of the earlier proposals."On the facts stated above, and additional ones included in the In-termediate Report, we do not believe that the Union's request for theinclusion of supervisors proved to be any obstacle to collective bar-gaining and may not serve as a valid excuse for the Respondent'ssubsequent unlawful refusal to bargain, as found by the Trial Ex-aminer, with respect to the employees represented by the Union.THE REMEDYHaving found that Respondent has engaged in certain unfair laborpractices, we shall order it to cease and desist therefrom and takecertain affirmative action to effectuate the policies of the Act.In order to remedy these unfair labor practices, we shall orderthe Respondent to bargain with the Union in the appropriate unitdesignated herein and, upon request, to furnish the Union with theinformation to which it is entitled, to the extent that such informa-tion has not heretofore been furnished.We shall also, in accordancewith our usual practice, order revocation by the Respondent of theunilateral changes in wages and working conditions unlawfully in-stituted by it on September 13, 1960, as well as the restoration of theconditions existing prior thereto.However, inasmuch as we are notin a position to predict with certainty whether the employees desiresuch revocation, we shall condition our restoration order upon theaffirmative desire of the affected employees for such, as expressedthrough their collective-bargaining representative.'Also, as the complaint herein did not allege that an unfair laborpractice strike resulted from the unlawful refusal to bargain and asthe General Counsel did not contend at the hearing that the TrialExaminer should make a finding thereon, or issue a recommendedremedial order in connection therewith, we agree with the contentionsof Respondent that it would be manifestly unfair to make any find-ing thereon or issue a remedial order pertaining thereto.'Finally, consistent with our practice in cases of this type, where thefailure to bargain in good faith is not related to other unfair laborpractices, we shall provide a narrow, rather than the Trial Examiner'sbroad,8(a) (1) order.5 Cascade Employers Association,Inc.,126 NLRB 1014;Herman Sausage Co , Inc.,122 NLRB 168.GThis conclusion is without prejudice to the right of the General Counsel to raise theissue, upon appropriate motion or otherwise,if the strikers should upon application bedenied full reinstatement. KXTVORDER97Upon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Great WesternBroadcasting Corporation d/b/a KXTV, and its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain with San Francisco Local of the AmericanFederation of Television and Radio Artists, AFL-CIO, as the repre-sentative of all Respondent's Sacramento, California, employees whoperform before the camera or microphone, exclusive of instrumentalmusicians performing as such, guards, all other employees and super-visors as defined in the Act, as amended.(b)Making unilateral changes in wages and other terms and con-ditions of employment of employees in the appropriate unit above,without consulting and negotiating with San Francisco Local of theAmerican Federation of Television and Radio Artists, AFL-CIO.(c)Refusing, upon request, to furnish information to which thesaid labor organization is lawfully entitled.(d) Interfering with, restraining, or coercing employees in any likeor related manner, in connection with their exercise of the right toself-organization, to form labor organizations, to join or assist SanFrancisco Local of the American Federation of Television and RadioArtists, AFL-CIO, or any other organization, to bargain collectivelythrough representatives of their own free choice, and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively in good faith with SanFrancisco Local of the American Federation of Television and RadioArtists, AFL-CIO, as the exclusive representative of all the employ-ees in the appropriate unit above, for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment, and, if an understandingis reached, embody such understanding in a signed agreement.(b)Revoke the unilateral changes instituted on September 13, 1960,in the wages and other terms and conditions of employment of em-ployees in the appropriate unit and revert to those wages and otherterms and conditions of employment in effect prior thereto, if the SanFrancisco Local of the American Federation of Television and Radio 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDArtists, AFL-CIO, as the exclusive representative of these employees,so desires.(c)Upon request, furnish the said labor organization with the in-formation to which it is lawfully entitled, including informationpreviously requested to the extent that it has not heretofore beenfurnished.(d)Post at its place of business in Sacramento, California, copiesof the attached notice marked "Appendix." 7Copies of said notice, tobe furnished by the Regional Director for the Twentieth Region, shall,after being duly signed by a representative of the Respondent, beposted by it immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, includingall such places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this order, what steps theRespondent has taken to comply herewith.MEMBER RODGERS, dissenting :My colleagues are here holding that an unlawful refusal to bargainmay be predicated upon a bargaining request which would have re-quired the Respondent to bargain for, and sign a contract covering,its supervisors.I dissent from this holding.The Respondent in this case was requested by the Union to bargainfor a unit which included 2 staff directors among a total of 10 nontech-nical employees at its television station .8At the first negotiating ses-sion, the Respondent outlined the supervisory duties of its staff di-rectors, and indicated that they should be excluded from the unit andthe coverage of the proposed contract.The Charging Union not onlyrefused to discuss this matter, but arrogantly characterized it as "anact of war" and demanded that it be set aside as an issue.Moreover,the Union announced that it would take strike action if its demandwas not complied with.Subsequently, each time the matter was ad-verted to by Respondent, the Union refused to discuss it.At no timeduring negotiations did the Union ever express a willingness to with-draw from its adamant position with respect to the inclusion of su-pervisors in the bargaining unit and the contract.T In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court or Appeals, Enforcing an Order "s The Union was certified by the Board in 1956, to represent the nontechnical employeesof Respondent's predecessor,San Francisco Television Station KBET.The unit descrip-tion had been stipulated by the Union and KBET and specifically included the staffdirectorswhen Respondent acquired the station in April 1959,it honored the existingcontract,then in midtermThe negotiations involved here, the first between the Respond-ent and the Union, provided Respondent with its first real opportunity to question theappropriateness of the unit which included the supervisors. KXTV99When negotiations appeared completely deadlocked over this mat-ter, and because Respondent wished to reach some agreement with theUnion before the beginning of its broadcasting season, Respondentindicated a willingness to include the staff directors in the coverageof a contract.Nevertheless, upon doing so, Respondent specificallyreserved the right to stand on its objection to the inclusion of supervi-sors if the Union failed to accept a "package proposal" which Re-spondent tendered.After several more months of bargaining, theUnion declined to accept the "package."Upon the Union's rejectionof the "package proposal," the Respondent stood firm on its positionthat the directors must be excluded from the proposed contract assupervisors.The Union then took the strike action it had originallythreatened.Significantly, no exception has been taken to the finding of the TrialExaminer that these staff directors are supervisors.Therefore, inthe posture of this case, as it is presented to the Board, these individ-uals are, as consistently contended by the Respondent, supervisors asdefined in the Act.The law in this area is clear.The Act prohibits the inclusion ofsupervisors in a collective-bargaining unit; 9 the Board itself has heldthat a unit including supervisors is not an appropriate one; 10 and,indeed, a United States court of appeals has recently stated that sucha unit is a "positively illegal unit." 11A request to bargain in aninappropriate unit cannot form the basis of a violation of Section8(a) (5) 12My colleagues appear to recognize the controlling effect of theseprinciples for, although they are finding that Respondent unlawfullyrefused to bargain with the Union, in the Order they are issuing theyare excluding the staff directors and are ordering the Respondent tobargain in a revised, appropriate unit.However, in my view, thisex post factoact by the Board cannot validate the Union's originaland unchanged unit demand for bargainingin aninappropriate unit;6 Section 14(a) of the National Labor Relations Act, as amended10Houston chronicle Publishing Company,130 NLRB 1243,Gazette Publishing Coin-pany,101 NLRB 1694, 1695.n International Typographical Union, AFL-CIO (Haverhill Gazette)v.N.L.R B , 278F. 2d 6, 10-11(CA 1), reversed in part on other grounds 365 U.S. 705.1aAinsworth Manufacturing Company, Springfield Division of Precasco Corporation,131 NLRB 273,footnote 1.Page Aircraft Maintenance,Inc,123 NLRB 159, 164;TheC L Bailey Grocery Company,100 NLRB 576,579-580;Barlow-Maney Laboratories,Inc,65 NLRB 928, 943 SeeToni.Thumb Stores,Inc.,123 NLRB 833, 835,where theBoard decided that an employer bears the risk of violating Section 8(a) (5) if he in-correctly challenges the appropriateness of a requested bargaining unitThe Board placedthis responsibility upon the employer because, as it stated, the union has a concurrentobligation to:...establish that it has been designated by an uncoerced majority of the employees,that the unit is appropriate,and that there has been both a demand and a refusalIf thereisfailure of proof in any one of these conditions its resort to the Board will,have been in vain[Emphasis supplied 7672010-63-vol. 139-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDnor can it serve as a basis for the crucial holding here-that the Re-spondent refused to bargain with the Unionin an appropriate unit."Accordingly, I would dismiss the complaint.13 TheNassauandGerlachcases cited by my colleagues,footnote 4,.supra,involvedneither a refusal to bargain nor an appropriate unit question.They are, therefore,clearlyunrelated to any issue presented here.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL bargain, upon request, with San Francisco Local ofthe American Federation of Television and Radio Artists, AFL-CIO, as the exclusive representative of all our employees in thebargaining unit defined below with respect to rates of pay, wages,hours of employment, or other terms or conditions of employment,and, if an understanding is reached, embody such understandingin a signed agreement.The bargaining unit is :All employees of Great Western Broadcasting Corporationd/b/a KXTV, Sacramento, California, who perform beforethe camera or microphone exclusive of instrumental musi-cians performing as such, guards, all other employees, andsupervisors as defined in the Act, as amended.WE WILL NOT institute unilateral changes in the wages and otherterms and conditions of employment of our employees in theappropriate unit above without consulting and negotiating withSan Francisco Local of the American Federation of TelevisionRadio Artists, AFL-CIO.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistSan Francisco Local of the American Federation of Televisionand Radio Artists, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own freechoice, and to engage in other concerted activity for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any or all such activity, except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act, as amended.EVE WILL, if requested by San Francisco Local of the AmericanFederation of Television and Radio Artists, AFL-CIO, revokethe unilateral changes in wages and working conditions instituted KXTV101by us on September 13, 1960, affecting employees in the appro-priate unit and revert to the wages and working conditions ineffect prior to that date.WE WILL upon request furnish the said labor organization withall information it is lawfully entitled to receive.All our employees are free to become, remain, or refrain from be-coming or remaining, members of any labor organization, except tothe extent that this right may be affected by a lawful agreement re-quiringmembership in a labor organization as a condition ofemployment.GREATWESTERN BROADCASTINGCORPORATIOND/B/AKXTV,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting,and must not be altered,defaced, or covered by any othermaterial.Employees may communicate with the Board'sRegional Office, 830Market Street, San Francisco,California,Telephone Number, Yukon5-3500, if they have any question concerning this notice or compliancewith its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed on September 23, 1960, the General Counsel of theNational Labor Relations Board caused ;a complaint and notice of hearing to beissued and served on November 10, 1960, upon Great Western Broadcasting Cor-poration d/b/a KXTV, designated as Respondent in this report.Therein, Respond-ent was charged with unfair labor practices affecting commerce within the mean-ing of Section 8(a)(1) and (5) of the National Labor Relations Act, as amended,61 Stat. 136, 73 Stat. 519.Thereafter-through an answer duly filed-Respondentadmitted the complaint's jurisdictional allegations but denied certain substantiveallegations, further denying the commission of any unfair labor practice.Pursuant to notice, a hearing with respect to the issues was held at Sacramento,California, on various dates between December 20, 1960, and January 27, 1961,before Trial Examiner Maurice M. Miller.The General Counsel, Respondent en-terprise, and the Union which had filed the charge were represented by counsel.Shortly after the formal documents were received, the General Counsel's repre-sentative moved for an amendment of the complaint, calculated to supplement onefactual allegation therein.The motion was granted.Respondent's formal denialof the factual statement, before its amendment, was permitted to stand to the state-ment as amended. Each party was thereafter afforded ^a full opportunity to be heard,to examine and cross-examine witnesses, and to introduce pertinent evidence andoffers of proof.Upon completion of their .testimonial presentations, counsel waivedoral argument.Subsequently, however, representatives of the General Counseland Respondent filed helpful briefs.These have been fully considered.Upon the entire testimonial record in the case, documentary evidence received,and my observation of the witnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a Delaware corporation organized in 1958; itis solely engaged inthe maintenance and operation of channel10,KXTV,a Sacramento,California, 102DECISIONSOF, NATIONAL LABOR RELATIONS BOARDtelevision station.The firm is wholly owned by Corinthian Broadcasting Corpora-tion-likewise a Delaware corporation-which maintains its principal office andplace of business in New York, New York; there Corinthian's management directsthe maintenance and operation of five majority stock-owned business enterprises,Respondent included, engaged in the maintenance and operation of radio and tele-vision stations.Corinthian likewise provides certain management services for thestations.(Throughout the period with which this case is concerned, C. WredePetersmeyer functioned as Corinthian's president and likewise as Respondent's presi-dent.Two more Corinthian officials also held corporate office with the Respondententerprise.For most of the period with which this case is concerned, Richard P.Hogue held corporate office as Respondent's vice president and functioned as gen-eralmanager of channel 10, KXTV, Respondent's television station.Certain cir-cumstances relevant to the termination of Hogue's corporate service will be notedelsewhere in this report.)Respondent-in the course and conduct of its Sacramento,California, television station operation-derives a gross income which exceeds$100,000 annually.Throughout the period within which Respondent has beenresponsible for the television station operations noted, the firm has subscribed tothe Associated Press and United Press International news services.Upon the complaint's jurisdictional allegations, which are conceded to be ac-curate, I find that Respondent is now, and at all times material has been, an em-ployer within the meaning of Section 2(2) of the Act, engaged in commerce andbusiness activities which affect commerce within the meaning of Section 2(6) and (7)of the Act, as amended.With due regard for the jurisdictional standards whichthe Board presently applies to communications media-seeRaritan Valley Broad-casting Comhpany, Inc.,122 NLRB 90, and related cases-I find assertion of theBoard's jurisdiction in this case warranted and necessary to effectuate statutoryobjectives.II.THE LABOR ORGANIZATION INVOLVEDRecord evidence reveals-despite the formal denial noted by the Respondent en-terprise, bottomed upon its professed lack of information or belief with respect tothe subject-that San Francisco Local of the American Federation of Radio andTelevision Artists, AFL-CIO,to bedesignated as the Union in this report, is a labororganization within the meaning of Section 2(5) of the Act, as amended, whichadmits certain employees of Respondent to membership.III.UNFAIR LABOR PRACTICESA. IssuesWithin the complaint, Respondent is charged with a refusal to bargain collectivelywith the Union-since onor about August 29, 1960, and at all tunes thereafter-because:1.Respondent then withdrew from its previously designated bargaining representa-tives authority previouslygrantedby the corporationto negotiateeffectively withthe labor organization designated, or failed to confer enough authorityupon suchrepresentatives to permiteffective negotiations.2Respondent then shifted its collective-bargainingposition abruptly, and re-asserted demands previously withdrawn or compromised during union negotiations.3Respondent, on or about September 4, 1960, bargained "directly and individ-ually" with employees within the unit characterized in the General Counsel's com-plaint as appropriate for the purposes of a collective bargain, concerning their ratesof pay, wages, hours of work, and other employment terms and conditions.4.Respondent, commencing on or about September 13, 1960, unilaterally changedwage rates, hours, and other terms and conditions of employment then current.,5.Respondent then, through dilatory and evasive tactics, refused to furnish theUnion with requested data relative to the base pay and fees paid to KXTV staffannouncers during the 2-year period covered by a prior collective-bargaining contract.Respondent has conceded the unilateral modification of prior wage rates, hoursof woi k, and other terms and conditions of employment since September 13, 1960;denials have been entered, however, with respect to each of the otherfactualchargesnotedB. Facts1.Negotiationsa.BackgroundWhen the Union first achieved recognition as the representative of certain em-ployees at the Sacramento, California, television station with which this case is KXTV103concerned, the station was owned and operated by Sacramento Telecasters, Inc.,Respondent's predecessor.Pursuant to a consent-election agreement negotiatedbetween the Union and that corporation, approved March 13, 1956, by the RegionalDirector for the Twentieth Region, the Union won Board certification on March 30,1956, as the exclusive representative of an employee group defined as follows:All employees of the Sacramento Broadcasting Station of Sacramento Tele-casters, Inc., who perform before the camera or microphone, and directors;excluding instrumental musicians performing as such, guards, all other em-ployees, and supervisors as defined in the Act.Pursuant to that certification, AFTRA functioned as the representative of the des-ignated employee group thereafter, negotiating two successive contracts with thefirst station proprietors; throughout, the station was maintained and operated underthe name and style of "Channel 10, KBET-TV," specifically.The second of thesecontracts, executed June 16, 1958, ran for a 2-year term to May 15, 1960.DuringNovember 1958, however, Respondent negotiated and signed an agreement to pur-chase the station from Sacramento Telecasters, Inc., contingent upon FCC approval.Control of the station, pursuant to this agreement, passed to Respondent in April1959,when the designated Federal agency approved the purchase arrangement.(Concurrently, the call letters of the station were changed from KBET-TV toKXTV, the station's present designation.)Despite this transfer of control, Re-spondent continued to observe the terms of the then-current AFTRA-KBET-TV basicminimum agreement, with supplementary schedules.On February 1, 1960, Re-spondent-through Richard P. Hogue, vice president and general manager-nego-tiated and executed a supplementary agreement, calculated to establish the compensa-tion of station personnel involved in the production of video tape recorded programson newly purchased equipment; this agreement was to remain effective until themain contract's May 15, 1960, termination date.b.NegotiationsbeginPursuant to the appropriate contractual provision, Executive Secretary EdwardReith of the Union dispatched a letter to Respondent dated February 29, 1960,calculated to apprise the firm of AFTRA's desire to reopen the then-current basicminimum agreement, and effectuate its May 15, 1960, termination, Respondent wasapprised of the Union's offer to meet and confer for the purpose of negotiating anew contract, or one with modifications.On March 9, Respondent's vice presidentand general manager acknowledged receipt of the Union's letter, and declared Re--spondent's readiness to meet and discuss contract matters. (Previously, duringJanuary 1960, the station manager-pursuant to President Petersmeyer's direction-had retained Attorney Laurence P. Corbett, an experienced negotiator of labor con-tracts, to assist with Respondent's preparation for the AFTRA contract negotiations.Record testimony establishes Corbett's participation in the preparation of the firstdraft of Respondent's original contract proposal, noted elsewhere in this report.Pursuant to suggestions which Hogue made, after Petersmeyer and he had reviewedCorbett's draft, Respondent's proposal was revised by the latter and readied forpresentation.)When Respondent's contract proposal was ready for presentation,Hogue requested Corbett to attend the negotiations and to collaborate with him incollective bargaining for a new contract.On April 23, 1960, union and company representatives met for their first jointsessionGary C Ellingsworth, national representative of the Union, presented him-self as the organization's principal spokesman; he was backed by a committee ofstation employees.Respondent was represented by Hogue, Corbett, and DeanBorha, KXTV program manager.Corbett had been designated by Hogue as thestation's principal spokesman; while a witness, he characterized himself as author-ized to negotiate within the framework of Respondent's proposal, though requiredto consult with the station management before making any firm -alternative proposals.The negotiators exchanged contract proposals.With .the current basic minimumagreement and schedules as a base, AFTRA proposed 13 changes, couched in generallanguage, Ellingsworth explained their purport. (With respect to the contract'sgeneral provisions, the union negotiator proposed a 1-year agreement.Proposalswere advanced for two new clauses-one prohibitive of company discriminationbased upon "membership or non-membership of a labor organization" or coverageby a union contract, the other declarative of the Union's right to reopen negotiationson the AFTRA pension and welfare plan under certain circumstances.With respectto various contractual schedules for staff announcers, staff directors, staff specialannouncers, and free-lance performers, proposals were presented for minimum salaryand spot fee increases, prorated for part-time personnel.Fringe benefit improve- 104DECISIONSOF NATIONALLABOR RELATIONS BOARDmerits were proposed regarding overtime payment provisions, vacation pay, termina-tion and severance pay, proration of certain designated fringe benefits for part-timepersonnel was likewise requested.)Respondent presented the substantially completedraft of a basic minimum agreement with supplementary schedules, written to covera 4-year term.Proposals were made for the modification of most contract pro-visions; some of these proposals were considered of major significance, others wereconsidered to have merely derivative significance. (With respect to 16 designatedprovisions of the basic minimum agreement, Respondent proposed changes in 15.Modifications of 19 out of 21 provisions in schedule I, staff announcer and staffdirector,were likewise proposed.Within schedule II, staff special announcer, pro-posals for the modification of 6 out of 20 provisions were presented.For scheduleIII, free-lance performers, Respondent proposed the modifications of 11 out of 20provisions.)One of Respondent's basic proposals called for the removal of staffdirectors from contract coverage; many of the language modifications proposedthroughout Respondent's draft presentation were merely calculated to conform thescope of various contract provisions to the proposed restriction.No specific mone-tary provisions were made with respect to compensation; Respondent's draft contractleft such matters open for negotiation.Basing his query upon the purported rumor that Respondent's proposal had beendrafted in Corinthian's New York office, Ellingsworth questioned Hogue and Corbettregarding their authority to negotiate.With considerable emphasis and vigor,Hogue declared himself completely authorized to meet with union representatives,negotiate, and consummate a contract.His vehement protestations were receivedwithout comment; the subject was dropped, according to Ellingsworth, in the interestof delicacy.Confronted with Respondent's basic contention that station costs under theircurrent contract had subjected KXTV to some competitive disadvantage with channel3,KCRA, the station's major Sacramento competitor, Ellingsworth declared hislack of certainty with respect to the precise earnings of station personnel contractuallycovered, particularly with respect to the trend of their earnings throughout thecontract's term.He requested Corbett, therefore, to have Respondent supply cer-tain salary reports.Corbett's testimony with respect to the union negotiator's re-quest was somewhat generalized; Ellingsworth's detailed recital with respect to thescope of the reports desired, therefore, merits credit.The union negotiator'stestimony reveals that Respondent was requested to provide data which wouldshow "actual weekly earnings" for each staff announcer employed by the stationthroughout the current contract's 2-year term.Ellingsworth requested reports withrespect to the basic salary paid each man, plus his supplementary fees, for each payperiod covered. (While a witness, Ellingsworth conceded that-since relevantcontractual provisions established basic weekly salary rates for staff personnel-his first request might have been couched as a request for salary and fee data com-puted weekly for the contractual term; when told, however, that Respondent's payperiod covered 2 weeks, Ellingsworth appears to have modified his demand, re-questing salary and fee breakdowns segregated for each relevant pay period.)Corbett promised that Respondent would be requested to supply the desired in-formation.Hogue-when he inquired-was told that the Union had a right torequest such data, nothing in the record reveals any company demurrer, nor doestestimony establish any request for clarification of the union demand.Considerable discussion was devoted to Respondent's proposal for the exclusion ofstaff directors from contract coverage because of their purported supervisory status;Ellingsworth conceded their powers and responsibility with respect to program prep-aration and presentation, but protested that such powers and responsibility did notmake them supervisors properly excludable from AFTRA's contract unit.Unionprotestswere also voiced over Respondent's proposal for the deletion of certainprovisions within the current contract's "No Strike" clause, calculated to protectartists and directors against company discrimination for their possible refusal tocross a picket line, under certain designated circumstances(The Union's nego-tiator declared this proposal reffective of an attempt to undermine the National As-slociationof Broadcast Engineers and Technicians (NABET), representative ofKXTV's technical personnel; he pointed out that the clause did notrequirepicketline observance, but merely permitted AFTRA workers to proceed consistentlywith the dictates of their consciences.)Ellingsworth declared that persistence bythe Respondent enterprise with respect to these disputed proposals, together withothers considered objectionable, constituted a declaration of war: Hogue and Corbettwere told that the Union could not accept such "retrogressive" provisions, whichRespondent would be well-advised to drop if seriously desirous of a contract's con-summation KXTV105The negotiators held their second session April 28.Ellingsworth reported unionmembership discussion of the firm's proposal; Hogue and Corbett were advised,however, that the union members had found the proposal very objectionable, andthat they did not wish to negotiate such a thoroughly revised contract, with "minute"language changes "lurking" in many places, which the labor organization's spokes-men could not hope to discover without "very careful" scrutiny.Respondent'sproposal to carve staff directors out of contract coverage was thoroughly discussed.So was Respondent's proposal with respect to the deletion from any contract ofcurrent "picket line observance" provisions.Previously declared positions weremaintained.Present for the Respondent station, Sales Manager Osborn declared,during a lengthy exposition, that the pay scales established for station personnel,by the recently negotiated video tape supplement to the current agreement, hadcreated serious competitive difficulties; Ellingsworth commented about AFTRA'swillingness to modify pay scales found prohibitively high, but observed that circum-stances were not appropriate for the discussion of precise pay rates.(Spokesmen forRespondent appear to have explained the rationale of their demand for a graduatedbasic wage scale based on job tenure, but actual rates do not appear to have beendiscussed.)The union negotiator reiterated his previous request for salary and feedata; Corbett, I find, apologized for Respondent's delay in submission.Upon thisnote, the negotiators ended their second session.Pursuant to Ellingsworth's request that Respondent specify the matters dealtwith in its pending proposal which the station considered most important-matterswould require significant contractual changes-Corbett dispatched a letter datedMay 2, addressed to the union negotiator.Eighteen major changes, desired by theRespondent enterprise, were outlined; first among these was Respondent's proposalfor the removal of staff directors from contract coverage, to permit their effectivesupervision of AFTRA and NABET employees whom they direct. Respondent's.demand for abolition of the picket line observance privilege currently recognizedcontractually was couched as a request that staff members agree to work during anynew contract period without interference from any other union source.Contractualstability for a 4-year term-subject to the possibility of some limited wage review-was requested.Fifteen other significant changes were specified.Corbett charac-terized other contract modifications desired by the Respondent-not specified-aschanges of a technical nature or modifications directed toward contract clarifications,which Respondent believed the parties could resolve.Careful thought and studywith respect to the firm's proposals was requested; counterproposals reasonablycalculated to help solve the problems presented by the station were promised care-ful analysis and consideration.On May 11, the negotiators met for their third session.Corbett'sMay 2 letterwas discussed briefly. (Respondent's negotiator, I find, presented fee data forthree staff announcers, covering the 3-month period just pastEllingsworth re-jected the submission as inadequate, since he needed data for the entire term ofthe expiring contract.)When Robert Lenihan, NABET's International representa-tive, presented himself belatedly as a member of AFTRA's committee, Respondent'snegotiators withdrewShortly thereafter, Corbett reported that the station's com-mittee would not negotiate with Lenihan present as an AFTRA committee member.Thereupon, Ellingsworth affirmed the Union's designation of Lenihan as one ofitsnegotiators since Respondent's proposals would affect AFTRA-NABET rela-tionships.With a declaration of AFTRA's right to designate its negotiators, Ellings-worth observed that Respondent's position, coupled with its failure to provideprevious requested salary and fee data, reflected an unfair labor practice.Uponthis note, the session adjourned. (Corbett and Ellingsworth did reach a verbalconsensus that the AFTRA-KXTV contract, which had a May 15 termination date,would be extended thereafter, subject to 24-hour termination notices.)With aMay 12 letter, Corbett confirmed the refusal of Respondent's management repre-sentatives to continue contract discussions while Lenihan remained associated withAFTRA's committee.Explaining Respondent's position, Corbett voiced a hopethat the union committee would not wish to "postpone" an amicable settlementthrough insistence Upon NABET's participation in AFTRA contract negotiations.Suggesting that Respondent's original proposal might not represent its final position,Corbett further expressed his hope that the Union's initial proposals, likewise, didnot represent final demands.He referred to the verbal extension agreement, pre-viously noted, as a continuation of the contract then about to expire for a 10-dayperiodRespondent's negotiator added-During this period, it is my understanding that AFTRA and KXTV willobserve the terms and conditions of the agreement which expires on May 15, 106DECISIONS OF NATIONAL LABOR RELATIONS BOARD1960.Further, the station agrees that anypackage proposaladvanced byeither [party] and acceptable to both during such period, will be effectiveretroactively to May 15, 1960. [Emphasis supplied ]`Corbett, however, reaffirmed the prerogative of both parties to state on May 25,rafter a full review of negotiations, that an impasse had been reached, and that anyand all previous offers should be considered withdrawn.On May 13, AFTRA charged Respondent with an unfair labor practice, basedupon the firm's refusal to have its negotiators meet with the union committee.Ellingsworth and Corbett met at the Board's Regional Office on May 25; their re-spective positions regarding Lenihan's participation in AFTRA negotiations wererepeated.When the Board agent responsible for the investigation of AFTRA'scharge suggested that grounds were present for a complaint's issuance, Corbett de-clared himself authorized to meet with AFTRA's committee, with or withoutLenihan's participation, despite the reluctance of company representatives to meet.(Testimony by Corbett establishes that Hogue had authorized him-subsequent totheMay 11 session-to function as Respondent's sole negotiator if Lenthan con-tinued to serve on the AFTRA committee.)Queried about his authority to nego-tiate and consummate a trade agreement, Corbett replied affirmatively.Ellings-worth declared that he would probably withdraw the Union's charge upon receivingwritten confirmation of Corbett's authority.Thereafter, by letter dated June 1,Corbett advised Ellingsworth-with copies to General Manager Hogue and ProgramManager Dean Borba-that the station had authorized him to meet with union repre-sentatives and to negotiate a settlement on Respondent's behalf.The negotiatorsagreed to meet June 6; with this understanding reached, the Union's charge waswithdrawn.On June 6, the negotiators met at the station as scheduled.Ellingsworth's com-mittee included Lenihan, together with several station staff members, Corbett func-tioned as Respondent's sole negotiator. (Record evidence reveals, however, thathe caucused frequently with Hogue, whose office was nearby.)Speaking from notes,Corbett outlined some modified contract proposals, which he promised to havetyped and presented formally later.Ellingsworth renewed his previous request forsalary and fee data; when Corbett reported that the station office staff was confusedand that the data was not yet available, but that he would see what could be done,Ellingsworth protested Respondent's dilatory conduct.He went on to declare his"impression" that the station management wished to stall negotiations by refusing tocome to grips with the issues involved.Corbett was advised that Respondent's pro-posals for the removal of directors from contract coverage and the deletion of current-contractual "picket line observance" language would emasculate AFTRA as thecollective-bargaining representative of station personnel.These two proposals werecharacaterizedmajor obstacles to a settlement; they were further denounced astantamount to requests for a strike, which the labor organization had no wish toinitiate.The lapse of time since May 11 was likewise protested.Respondent'snegotiator was strongly urged to suggest withdrawal by the station of the two pro-posals previously noted; promises were made that if these disputed proposals weredropped, effective compromises could be reachedDuring this session, also, Ellingsworth reported his prospective July 1 departurefor an Eastern trip.Specifically, he reported prior commitments to participate inthe negotiation of a Denver contract, after which he would be required to proceedtoWashington, DC, to attend AFTRA's national convention for a week, with ascheduled July 20 starting date.The union negotiator went on to declare that hewould probably have to revisit Denver, thereafter, to clear up contract languagequestions, after which he desired to effectuate long-standing vacation plans.Corbettwas requested to persuade Hogue, therefore, to expedite negotiations.Respondent'snegotiator declared his desire, likewise, to meet quickly; he promised a prompt re-sponse to AFTRA proposals regarding the picket line observances problem and staffdirectors.No other contract matters appear to have been discussed before the-session's conclusion.On June 8, Corbett presented Great Western's formal response to Ellingsworth'sdeclaration of AFTRA's contract position.Acknowledging cognizance of the unionnegotiator's declaration that Respondent's contract proposals would not be con-sidered until the firm withdrew "staff director" and "picket line observance" requests,Corbett reported the station's reconsideration of its stand with respect to these por-tions of its modified package proposal.Regarding Respondent's proposal that staffdirectors be denied contract coverage, purportedly to improve their supervisory con-trol of programs, Corbett reported that:on the basis of your assurances that AFTRA membership will not interferewith effective supervision and for the sole purpose of removing an obstacle to KXTV107settlement, I am authorized to withdraw this request.This is done as part of apackage proposal and without prejudice to the Station's right to question thedirector's inclusion in the unit if the package is not accepted and withoutprejudice to the Station's right to raise this question in future negotiations ifyour assurances of effective supervisory control prove unfounded.Ellingsworth was told, however, that Respondent would not withdraw its request formodification of the contract's "no strike and no stoppage" clause to confirm its appli-cation whenever the picket line of another union might be established before thestation, subsequent to some AFTRA settlement.With his June 8 letter, Corbett submitted a modified contract proposal in outlineform.The union negotiators were reminded of Respondent's desire to negotiatea contract which would be competitive in the Sacramento market.The proposalwas characterized as Respondent's "best and final" offer, reflecting some substantialmodification of the firm's April 23 proposals; Ellingsworth was told, however, thatRespondent's offer would have to be accepted within 1 week's time or the stationwould consider itself free to withdraw any and all proposals, including any retro-activity commitment.Two alternative proposals were presented with respect to thecompensation of staff announcers, coupled with specific compensation proposals forstaff special announcers and free-lanceannouncers.With respect to Respondent'sMay 2 list of 18 major contract changes, 7 were characterized as withdrawn, 4 weremodified, while 6 were presented for consideration as part of the firm's compensationproposal.Consistently with the conviction of Respondent's management expressedin Corbett's letter of transmittal, the firm's proposal for elimination of the previouslyrecognized "picket line observance" privilege was reiterated.Further,Respondent'sproposal listed nine miscellaneous contract changes-characterized as technicalmerely-requested to achieve clarification or compliance with the law. (Five ofRespondent's miscellaneous proposals called for the modification or supplementationof prior contractual provisions.For the contract's union-security clause, Respond-ent merely requested review.Three of Respondent's April 23 proposals were with-drawn.)With respect to AFTRA's 13 contract proposals, Respondent reported oneconcurrence on terminology; management reported its readiness to change "severance"pay to "termination" pay.AFTRA's further proposals-with a single omission,possibly the result of an oversight-were rejected or met with counterproposalsRespondent requested presentation of these proposals to the union membership onJune 13 for review.A conference to discuss the firm's proposal, and the position ofthe union membership, was suggested for June 14.On the date suggested, Ellingsworth and Lenihan, together with a small com-mittee, met Corbett at the KXTV conference room.Discussions began with respectto Respondent's June 8 contract proposal. (During the session, Corbett provideddata with respect to the cumulative annual earnings of KXTV staff announcers dur-ing a1-year period; Respondent's submission, however, reflected no salary or feebreakdown for successive biweekly pay periods throughout the prior contract'sterm,which could reasonably be expected to reveal an earnings trend.Ellings-worth rejected the submission with the comment that it did not cover the contractterm and was not sufficiently detailed; Corbett-though suggesting that the datamight be sufficient-accepted its return and reported Ellingsworth's reaction to Re-spondent's generalmanager.)Upon completion of his detailed analysis of Respond-ent's various proposals, Ellingsworth opined that the firm's negotiators had merelyrevised or dropped certain "retrogressive" proposals previously made; he discountedRespondent's submission, therefore, as failing to evidence the firm's desire to achievea contract's consummation.The labor organization's reaction to Respondent's mod-ified proposal was characterized as still negative.Ellingsworth suggested that thefirm demonstrate its good faith, and open the way for union concessions regardingits contract proposals, by some favorable consideration of two union suggestions,which presumably would not present significant cost problems; queried as to thematters meant, the union negotiator cited: (1) the proposal that any employeeterminated receive 2 weeks' severance pay for each year's service; and (2) theproposal that Respondent provide full health and welfare coverage for employeesplus dependents, or participate in AFTRA's pension and welfare plan.Corbettprotested Ellingsworth's tactic in this connection, but promised that his suggestionswould be discussed with Respondent's general manager.Ellingsworth, I find, pressed for a quick response; Corbett was reminded of theunion negotiator'sprojected departure for Denver scheduled for July 1, his programfor that month, and his desire to proceed with previously fixed vacation plans there-after.Additional bargainingsessionsbefore July 1 were strongly urgedCorbettpromised to discuss Ellingsworth's position with the station managementFurther, 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe promised steps to arrange another bargaining session when Respondent clarifiedits position; hope was expressed that this would be possible within 1 weekEllingsworth, however, heard nothing from Corbett before his July 1 departurefor Denver and points eastSometime previously-during late May or early June, specifically-Henry Thorn-ley, station news director, had been summoned to New York, together with variousother Corinthian station news directors, for a briefing session prior to the Julypolitical conventions.Queried herein with respect to the comments of Corinthianofficials about the then-current KXTV negotiations, Thornley testified that, "Well, Icertainly hope we can work this out," had been President Petersmeyer's only re-mark.During other conversations-first with Don Kearney, Corinthian sales man-ager, and later with Robert Salk, Respondent's secretary-Thornley voiced hispersonal opinion that some contractual consensus could be reached, but that Re-spondent had made serious mistakes.He reported that the station staff had recon-ciled itself to accept a very moderate contract, merely to prove that Respondentwould be able to operate under a union agreement, but that the firm's original pro-posal had forced a revision of staff views by demands which created antagonism andjeopardized the possibility of a quick settlement.According to Thornley's testimony,-which I credit:Mr. Salk said in effect that he certainly hoped that regardless of whether Iwas right or wrong that things could be resolved but it didn't look good.Salk, though present when this case was heard, was not called as a witness; Thornley'stestimony with respect to his New York comment stands in the record withoutcontradiction.cNegotiations during Ellingsworth's absenceOn June 30-primarily as the result of several consultations with Hogue regard-ing the status of the negotiations after the June 14 session-Corbett dispatched apreviously prepared letter to Ellingsworth, addressed to his southern California home.Copies were forwarded to General Manager Hogue, Diane Fivey, the union local'sbusiness representative, and several other persons.CharacterizingRespondent'sproposal as fair and sound, Corbett reported that:.the Station is becoming impatient with AFTRA's delay in responding toits attempts to solve basic issues leading to a solution . .At this time, theStation respectfully requests that your membership reconsider the letter ofJune 8 together with its attachment as a final package offer from the Station.Failure to accept the package by July 7, 1960, will be construed as a rejection.Corbett declared that the station reserved the right, contingent upon rejection ofitspackage proposal, to cancel observation of the terms of the Union's expiredcontract, and to withdraw any and all offers at its option.Ellingsworth was alsotold that the union membership's rejection of Respondent's offer, or their failure toaccept it by July 7, would terminate any commitment by Respondent to make adjust-ments retroactively.When Fivey, on July 1, received her copy of this letter, she dispatched a replyforthwith.Corbett was reminded that Ellingsworth had left southern Californiathat morning for a lengthy trip, pursuant to previously announced plans.The busi-ness representative expressed surprise over Corbett's July 7 ultimatum, because ofhis presumed awareness with respect to Ellingsworth's departure.Respondent'snegotiator was told that union representatives would attempt to telephone Ellings-worth in Denver so that he might be informed of the June 30 letter.Within the next 5 days, Corbett received several telephone calls, from Ellings-worth, Union Shop Steward Walker, and Business Representative Fivey.Separately,'these union spokesmen protested Respondent's ultimatum with respect to the June 8package offer.Corbett expressed contrition, conceded his prior knowledge ofEllingsworth's projected departure, but claimed to have forgotten the union negoti-ator's announced plan to leave by the first of the month.He disclaimed any in-tention to trick EllingsworthTaken as a composite, the various telephone con-versations now under consideration reflect the following exchanges: Ellingsworthreaffirmed his previously declared plan 'to be absent from California until August 15;Respondent's negotiator told the union representatives to ignore his letter's referenceto a July 7 deadline date; the union spokesmen were advised, however, that Respond-ent was perturbed over the possibility of a delay in negotiations, and wished themto continueSuggestions were made that Ellingsworth might be able to return andmake a bay area stop before his vacation began.Corbett, however, declared hisreluctance to request curtailment of the union representative's vacation.He sug-gested that negotiations might be continued with another union negotiator, Fivey, KXTV109possibly.Ellingsworth professed concern about the time and trouble which wouldbe required to bring Fivey up-to-date on contract negotiations, he suggested refer-ence to a conciliator.When, thereafter, Ellingsworth's suggestion was communi-cated to Fivey, she concurred.State Conciliator Koven was notified of the situa-tion;with his participation, Corbett and Fivey arranged a July 20 conference.On the morning of the date set, Corbett and the business representative, backedby News Director Thornley and others, met with the State conciliator present. Inter-national Representative Lenihan of NABET was not present.After several con-ferences with Corbett, General Manager Hogue joined the session as a participantat approximately 2 p in.Corbett presented a lengthy review of the negotiations,concluding with a characterization of Respondent's June 8 proposal as the mostrecentmatter under discussion.Fivey then requested a statement of the station'sposition on two key issues which Ellingsworth had raised during the June 14 session-specifically, union proposals relative to the revision of severance pay provisions andRespondent's health and welfare plan; the company representatives reported theirinability to make concessions beyond those previously stated, with respect to eithermatter.Fivey voiced a vigorous protest over Respondent's lack of willingness tomodify its June 8 proposals; reported her resentment of the firm's accusation thatthe Union was being dilatory; and noted her strong objection to Corbett's pressurefor union concessions during the absence of the labor organization's principalnegotiator.Hogue reiterated Respondent's previous contention that AFTRA pro-posals would leave the station in a poor competitive position; the Union's proposalwith respect to free-lance announcer rates for video tape recordings was cited as re-flective of prohibitive rates which would render the hire of free-lance announcersuneconomic for the station, and thereby prove detrimental to union members.Fivey disclaimed any union desire to insist upon contract proposals which wouldcause AFTRA members to lose work; promises were given that the Union wouldtry to readjust its rate proposals to a level calculated to create employment oppor-tunities and leave Respondent somewhat better situated with respect to free-lancerates.While reporting the Union disposed to consider a reduction of fee proposals,however, the business representative declared that no proposal would be slashedabsent some indication of Respondent's desire to reveal "give" in certain areas, thefirm's failure to provide a positive response with respect to the Union's severance andwelfare proposals was cited.Within this context, Hogue declared that Fivey did not represent the real desiresof his station staff, and voiced the opinion that she was taking a position far morerestrictive than they desired.If the professional negotiators left, said the generalmanager, he could consummate a contractual commitment directly with the men,quickly, since he knew, better than the Union's business representative, their wisheswith respect to wages, hours, and working conditions.Fivey rejected this suggestion.With matters in this posture, Conciliator Koven suggested review by the negotiatorsof their respective positions, with a view toward modifications calculated to getmatters "off dead center" and to promote some further agreement; Koven requestedeach party to forward modified proposals to him, for subsequent simultaneous ex-changeWhen this proposal won acceptance, the conference terminated.Pursuant to Koven's suggestion, Corbett dispatched a July 21 letter to Fivey,routed through the conciliator, with copies directed to him, Shop Steward Walker,and company representatives.Therein, counsel characterized the Respondent enter-prise as "most unhappy with AFTRA's reluctance to come to grips with the issues"presented during negotiationsCorbett described KXTV's proposals as specific,those of the Union as vague and evasive.And he added:..It has been suggested by the Union that if the Station made further con-cessions,AFTRA would be prepared to grant relief in some areas where theexpired agreement is out of line.Frankly, the Station doesn't have any moreconcessions to make.Fivey was told that there would be no "official change" in KXTV's June 8 pro-posal, though all staff announcers and special announcers currently employed wereassured that, under the proposal they would receive specified increases in base payon May 15 and November 15, 1960, regardless of their length of serviceRegretwas voiced over the union rejection of Respondents purported proposal to appointa management-union subcommittee, delegated to recommend a possible settlement.Corbett characterized his principals as forced to conclude that AFTRA had adopted"a strategy of delay" at the instance of its NABET partner.Reaffirming the firm'sconcern over further delay, Corbett served notice that, subsequent to 6 p.m. onJuly 26, Respondent would consider its commitment to observe the terms and con-ditions of the expired contract null and void. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDTogether with a letter dispatched to the State conciliator on the following day,Fivey submitted AFTRA's revised proposalsProfessing the Union'sdesire toachieve some"realistic and acceptable"settlement,Fivey observed:You will find that out of the thirteen proposals originally submitted byAFTRA, seven have now been either dropped or considerably modified.Wehave reduced our salary demand by half,and, at the same time,are offering toaccept a length of service progression which will have the effect of reducing oursalary demand still further.We have modified our proposals on fees, vacations,severance pay, and discharge,and have dropped entirely our demand for in-creased rates for freelance performance.Revised proposals consistent with this summary were submittedOne of the Union'sfirstproposalswas dropped.Sixweremodified.One,at least, reflected theachievement of a consensus,with respect to a 2-year contract term.Five proposalswere renewed without change.Protesting AFTRA's good faith,reflected in contract concessions,Fivey charac-terized Respondent's position as "inflexible and arbitrary."The firm was chargedwith an abuse of collective-bargaining principles,because of prior refusals to considerunion proposals,coupled with the presentation of "retrogressive"demands and dead-lines.Postponement of a scheduled July 26 conference was requested,pending thepossible return of Ellingsworth as the union negotiator.Fivey's letter closed witha statement that the Union anticipated receipt of Respondent's revised proposals,which would permit their review before the next conference.Presumably, shehad not yet received Corbett's July 21 letter, despite its previous dispatch;I so find.Meanwhile,subsequent to the conclusion of the July 20 session,Shop StewardWalker and General Manager Hogue had discussed the negotiations in the latter'soffice; Corbett had been present.Respondent'sgeneralmanager, I find, had sug-gested the possibility of a personal conference with representatives of the stationstaff without professional negotiators, to explore the possibility of some"break-through" in contract negotiations.Walker had concurred,after some lengthy dis-cussion which also involved the station's program manager, with the proviso thatsuch a session should be undertaken merely as an exploratory conference,to developunderstanding of each party's position and determine the steps which each side mightbe able to take toward a settlement.A consensus had been reached that some in-formal "off-the-record" session might be held,with the concurrence of the stationstaff, to explore various proposals and their background.Walker's testimony, whichI credit, reveals that Corbett had approved the plan, but reported that he could notbe privy to its consummationOn Saturday,July 23,Walker and MacKenzie,station reporter and news director,met General Manager Hogue and Program Manager Borba at the general manager'shome.General agreement was reached thattheir conference-which lasted 3hours-should be considered merely exploratory,to develop mutual comprehensionof the positions taken by each party, and the reasons behind themHogue declared,I find, that negotiations had been slow; that he had been reprimanded because thestation's AFTRA contract had not been settled, with the NABET contract due toterminate;and that he considered a conference with the station staff, therefore,neces-sary.Most of the discussion dealt with specific contract issues;Respondent's proposalfor the deletion of prior contract language which created "picket line observ-ance" privileges;basic salary and fee increases;Respondent'sproposal for a grad-uated salary scale, with escalation based upon tenure; revision of free-lance talentfees,Respondent'sproposal that union permission be given for the pretaping ofspot announcements,station sign-ons and sign-offs; vacation allowances;and, finally,AFTRA's severance pay proposalWith respect to the firm's demand for the abroga-tion of"picket line observance"privileges,the consensus seems to have been reachedthat little room for compromise existed.Discussionwith respect to the otherquestions under review,however, brought forth several suggestions regarding thepossibilities of compromise.On this note the session ended.Record testimony-which I credit-sustains a determination,also, that Corbettand Fivev had several telephone conversations during this period, during which theydiscussed the possibility of Ellingsworth's return by July's end for further negotia-tionsShortly before July 29, however, Fivey reported to the firm'snegotiatorthat Ellingsworth had concluded no substantial purpose would be served by his earlyreturn,since the station's July 21 statement of position revealed no disposition tomodify previous proposalsSubstantially,Fivey advised Corbett that:In view of the Company's position or lack of change in its position for someweeks,any-lack of any positive counterproposal that we could consider, that KXTV111we, the Union, could see no point in having Mr. Ellingsworth come back to theBay Area any sooner than August 15th.Corbett and the Union'sbusinessrepresentative agreed that no furthermeetingswould be held until Ellingsworth returned.On July 29, however, Corbett dispatched a letter to Fivey, complaining that hehad not received a written statement promised him regarding Ellingsworth's "refusal"tomeet onthat date; reference was made to a purported statement by the unionnegotiator that no purpose couldbe served by a conference unless Respondent agreedto work from the union proposals rather than its own. (Queried with respect tothis portion of Corbett's letter, Fivey testified that Respondent's negotiator hadsuggested July 29 as a conference date, which Ellingsworth had rejected as hopeless.Fivey denied any promise made by Ellingsworth to meet on the date noted,statingthat she and Corbett had merely discussed the possibility of the Union's spokesman'sreturnon that date.She further denied any commitment to provide a written state-ment about Ellingsworth's "refusal" to confer.Further, the business representativedenied repetition to Corbett of any statement by Ellingsworth that conferenceswould be hopeless unless the company agreed to work from union proposals ratherthan company proposals.Her statement to Corbett was reported as a declarationthat unless the Union receivedsomepositivesignthat Respondent was preparedto move from its June 8 position, no further purpose could be served by a meeting;she denied declaring that "discussion of our (Union) proposals rather than theirs"would be considered a prerequisite to the renewal of negotiations.After due con-sideration of the record, taken as a whole, Fivey's version of the matter has beencredited.)Corbett's July 29 letter continued with a review of negotiations.Refer-ence was made to AFTRA's modified proposal, coupled with a note that discussionof this proposal and the station's position would necessarily have to wait Ellings-worth's return.With matters in this posture, Corbett declared that:The patience of the Company is exhausted. Such delay and the reasonsfor it are questionable.As a consequence the Station must conclude on allof the above facts, that an impasse has been reached.As indicated in myletter of July 21, the Company's understanding to observe the terms of theexpired agreement, including a retroactive date, became null and void on July 26.The Company feels free under these circumstances to institute such efficienciesand economies in operations as it has thoroughly explored with the Union.They believe that such action will be welcomed by the affected personnel.Copies of the letter was dispatched to Ellingsworth, State Counciliator Koven, unionrepresentatives, and the KXTV management.On August 4, however, Corbett-with Hogue's concurrence-dispatched a furtherletter to Ellingsworth's home, containing a reminderthatKXTV operations werecurrently being conducted without a contract; that the station had no commitment toobserve the terms of the prior contract; and that no commitment existed with respectto any retroactive settlement.Respondent was reported to assume, nevertheless,thatAFTRA still represented the stationstaff.Ellingsworth was, therefore, ad-vised that:..Although an impasse had been reached, this Station is not unwilling tocontinuerecognition of AFTRA and to discuss a contract between this Stationand the Union which will be effective from the date that the parties sign anew agreement.This recognition will not interfere, however, with the Station'sinstitutionof changes already discussed thoroughly with the Union.Under the circumstances, this Station has no desire to operate without anAFTRA contract if its employees desire such a relationship.Although theStationhas made afinal offer for a contract effective May 15, 1960 which hasbeen rejected,it is anxiousin the light of the foregoingstatementsto reachagreement on terms and conditions to be effective prospectively.Characterizing AFTRA's modified proposalsas "notacceptable to theStation asa package," Corbett expressed hope, nevertheless, thata settlement,without retro-activity features, could be reached.Ellingsworth was requestedto resumediscus-sions without delay; a conference on August 8 was suggested.On the latter date, however, Claude McCue, AFTRA's western regional director,replied.Reporting his failure to grasp the rationale behind Respondent's"greatimpatience" over Ellingsworth's physical inability to be present, McCue expressedconcern over the "outright animosity" purportedly displayed by Corbett and thestationmanagement toward the Union, its representatives, and station employees.McCue requested an August 12 conference. 112DECISIONSOF NATIONALLABOR RELATIONS BOARDOn that date, McCue and Fivey appeared with one station staff member for thelabor organization; Corbett,Hogue, and Program Manager Borba reported forthe Respondent enterprise.Subsequent to a review of negotiations, Corbett citedfour matters with which the station was principally concerned: (1) elimination of"picket dine observance" privileges, (2) wage escalator arrangements, (3) modifica-tion of free-lance rates for video tape recordings, and (4) pretaping of morningstation sign-ons, sign-offs, and station breaks.A lengthy discussion ensued.McCuereported AFTRA's reluctance to agree to the removal of "picket line observance"language from any contract; he suggested the possibility of a solution through ex-tension of AFTRA's contract, so that it would expire concurrently with NABET'sagreement.When both contracts terminated together, McCue explained, the prob-lem of picket line observance would become moot, since Respondent would notbe confronted with any situation wherein one union contract remained viable sub-sequent to the other's termination.Subsequent to a caucus, Corbett and Hogueexpressed tentative satisfaction with McCue's suggestion.Though opposed to Respondent's wage escalator proposal, McCue reportedAFTRA's willingness to consider a special rate for staff personnel during their firstemployment year, with a uniform rate structure thereafter for experienced personnel.When a discussion of video tape rates was broached, the union representatives pre-sented a package proposal on wage questions.AFTRA's demand for basic salaryraiseswas reduced; the Union's severance pay proposal was modified downward;the Union's vacation proposal was similarly modified, consideration of some formulaapplicable to free-lance video tape rates was promised.With respect to pretaping,the union negotiators indicated their objections would be withdrawn in exchangefor a guarantee that the number of staff announcers would not be reduced.With matters in this posture, General Manager Hogue opined that some basisfor further discussion had been created.Agreement was reached that another con-ference would be held on August 16.d.Negotiations after Ellingsworth's returnOn the 16th, Ellingsworth having returned, the parties met for their eighth session;the conference was held, I find, under the State conciliator's auspicesDiscus-sions covered all of the contractual changes proposed by either party.Approxi-mately 36 proposals were canvassedEllingsworth's testimony-which stands sub-stantially without challenge and which I credit-dealt with eight of the contractualissues reviewed.With respect to the prior contract's picket line observance language,Corbett reported Hogue's readiness to accept McCue's suggestion that the AFTRA,andNABET contracts could be modified to terminate simultaneously, thus guar-anteeing that AFTRA members would never be required to abrogate their own con-tract while observing some NABET picket dineWith respect to the station's rightto pretape certain parts of the station's daily program, Ellingsworth reported theUnion's readiness to accept Respondent's proposal, provided it was coupled witha disclaimer of any company intention to reduce staff because of the adoption ofthe designated procedure.Discussions relative to the union proposal for a thirdvacation week for all employees with 1 year's experience, revealed Ellingsworth'swillingness to accept a modification which Respondent's negotiator suggested.Withrespect to severance pay, Corbett reported Respondent's willingness to liberalizepayments with 1 week's severance pay per year ofservice,limited to 4 week's maxi-mum: Ellingsworth declared that Respondent's offer was not sufficient.RegardingAFTRA's proposal for a liberalization of health and welfare coverage, Corbett re-ported Respondent's probable readiness to pay half of any premiums required fordependency coverage, while continuing to provide full coverage for individual staffmembers; Ellingsworth, I find, withheld any definitive response.The conference also covered certain matters of somewhat minor significance- Re-spondent's proposal that fee payment requirements for promotional announcementsmade on video tape should be modified, under certain circumstances; Corbett's sug-gestion that prior contractual provisions with respect to the reemployment rightsof station personnel after military service should be conformed with law, Respond-ent's declaration of readiness to pay staff members part of the differential betweentheir regular weekly salary and their military reserve pay, during periods of reserveserviceWith respect to each of these peripheral matters, achievement of a con-sensus by the negotiators was either acknowledged or prophesied.Sometime during the session, however, Ellingsworth renewed his request for salaryand fee information; Corbett, with some embarrassment, reported that it was notavailable KXTV113On August 18, Corbett dispatched a memorandum report to General ManagerHogue, with a copy to the firm's New York office, regarding developments at theAugust 16 conference.With a statement that he was "pessimistic" regarding thepossibility of a contractual consensus, Corbett reported official union spokesmenwould apparently "insist" upon company concurrence with union positions pre-viously taken, in nine specific respects.Respondent's negotiator noted union per-sistence, for example, with respect to: (1) Retention of the "picket line observance"privilege for staff members; (2) contract coverage for staff directors; (3) basicsalary raises for staff announcers and staff special announcers, without wage escala-tion based upon tenure; (4) modification of previous contractual provisions relativeto vacations, severance pay, and overtime play for work during scheduled free time;(51) improvement of Respondent's health and welfare coverage for the station staff,(6) special fees for announcers required to utilize their professional talent duringa program; and (7) restriction of the station's fee "recapture" privilege to fees paidfor live spot announcements. (The Union's previously expressed position regard-ing the station's right to recapture spot fees-though not discussed in this report-became a major source of conflict during later negotiations.To whatever extentthe facts of that conflict may be material herein, its nature and content will bereviewed elsewhere in this report.)General Manager Hogue was advised that theUnion had indicated willingness to make concessions with iespect to five mattersunder consideration; these were listed as follows: (1) Readiness to pretape moaningsign-ons, station breaks, and morning programs, contingent upon Respondent's will-ingness to retain a designated number of staff announcers; (2) readiness to revisefree-lance and staff special announcer's spot ,rates, (3) concessions with respect tothe use of each announcer's "full talent" while making spot announcements; (4)receptivity to the establishment of a special basic wage for inexperienced announcersrather than a general wage escalator, and (5) various contractual clarifications, cou-pled with a modification of the agreement's union-security clause.Hogue was ad-vised.that August 23 had been designated for a further conference.On the date noted, the parties met in San Francisco for their ninth session.Ellingsworth,Walker, and Thornley represented the Union; Corbett and Hoguespoke for the Respondent enterprise.State Conciliator Koven was presentThesession lasted 6 to 7 hours.Considered as a whole, the present record reflectsconsensual agreement by the participants that this negotiating session was mostfruitful.While definitive commitments do not appear to have been made-except for somematters-areas of difference, seemingly, were substantially reduced.I so findNochanged consensus developed regarding contract coverage for staff directors, Ellings-worth's credible testimony-corroborated by the union shop steward-reflects adefinite commitment made in behalf of the firm that staff directors would remain partof the conti act unitWith respect to picket line observance, Hogue credited WesternRegional Director McCue with a persuasive presentation of the union viewpoint.Respondent's general manager, I find, conceded that a possible ground of compromisehad been suggested, calculated to make the disputed contract language moot throughthe simultaneous termination of AFTRA's and NABET's contracts, subject to theagreement of the parties with respect to such an arrangement, Hogue declared hisbelief that the old contract's "picket line observance" provision could be retainedin the final package proposal negotiated. (Though a consensus appears to havebeen reached that this issue should be considered resolved, so that discussions mightproceed on other subjects, no specific commitments were made as to whethercoincidence of contract termination dates would require AFTRA to take a shorteror longer contract term to meet NABET's date.Ellingsworth's testimony refers toa suggestion by Corbett that AFTRA's contract termination date should be extendedto August 15 to conform with the NABET agreement. This detail, however, re-mained to be settled )Corbett queried the union negotiator with respect to thepossibility of a settlement on the vacation issue with a third week of vacation-not inlieu of holidays-after 5 years of service, Ellingsworth declared the suggestion satis-factory.Consensual agreement was noted with respect to Respondent's pretapingproposalEllingsworth reported union readiness to sanction the pretaping of morn-ing sign-ons, negotiators for the Respondent enterprise indicated concurrence.Ellingsworth testified, credibly, that the parties understood pre-taping would be doneduring morning hours one day before the tape's scheduled use, and that Respondentwould approve a contractual manning scale calculated to guarantee the employmentof the current staff announcer complementWith respect to severance pay, Ellings-worth withdrew prior demands for two weeks of severance pay per year of employ-ment, suggested instead a top limit of 8 weeks' severance pay reached after 6 years of 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDservice.Despite their comment that the Union's proposal was somewhat high,Respondent's negotiators indicated that further consideration of the suggestion wasdesired.Testimony proffered by Shop Steward Walker, which I credit, reveals therealizationof a tentativeconsensus,also,with respect to such matters as Respond-ent's demand for greater freedom to use extras and incidental performers in crowdscenes, recorded on video tape, without compensation; union demands for the pay-ment of a premium for night-shift work; and Respondent's demand for freedomto designate gift donors during promotional announcements, pursuant to FCC re-quirements, without being required to pay for such announcements as commercials.Confusion, generated by a prior contractual error with respect to rates payable forovertime worked during certain designated hours, was removed byagreement upona compromise proposal suggested by Respondent's negotiator for inclusion in thefinal contract package.Respondent's negotiators had proposed that contractual recognition should begiven the station's right to utilize talents possessed by announcers-either as singers,actors, or otherwise-duringprograms;while the matter was discussed, no conclusionappears to have been reached.The union representatives conceded the station'sright to call for the use of any announcer's "talent" duringspot announcements,butpressed for a commitment that if such personnel were required to sing, act, or dis-play other talents duringprograms,their inability to perform satisfactorily wouldnot be considered ground for their discharge from announcer positions.While someindication was given that Respondent might be willing to give such a commitment,the question was not resolved.Discussions regarding the Union's request for some improvement of health andwelfare coverage merely led to Corbett's reiteration of a suggestion that the organiza-tion accept Respondent's declaration of readiness to contribute 50 percent of thecost of dependency coverage under AFTRA's plan.Compensation questions were discussed thoroughly.No agreement was reached,however, either with respect to basic salary rates or Respondent's proposal that agraduated scale of rates should be set up, bottomed upon tenure. (Respondent hadpreviously proposed a $5 increase, with $2.50 effective May 15-later changed to thedate of the contract's execution-and the remainder effective November 15; thisproposal had been rejected )Proposals by Ellingsworth regarding the fees payableto staff announcers, for video-taped spot announcements, won Respondent's tentativeacceptance.Fee schedules for "live" spot announcements and video-taped spotsproduced by free-lance announcers were also discussed; several suggestions withrespect to the fee structure were made.Record evidence reveals that the Union tookno firm position with respect to free-lance fees, but no consensus was reached.(While a witness, Walker reported-with Corbett's concurrence-that the negotiatorsgenerally agreed staff special announcer fees should fall somewhere between thosepaid staff announcers and free lancers.Figures were not discussed.Hogue, I find,expressed his view that fees for staffannouncersand staff special announcers couldbe settled to the mutual satisfaction of both parties.)Conflict over the station's feeschedule for public service programs recorded on video-tape was not resolved;Walker's testimony, however, reflectsa general consensusthat some mutually ac-ceptable resolution would be achieved.Respondent's proposal regarding pay forstaff members called for military duty during reserve encampmentsseemsto havebeen favorably received by the union spokesmen.Much discussion developed with regard to Respondent's demand for contractualrecognition of the firm's right to "recapture" part of thefeespaid for video-tapespot announcements.Under the prior AFTRA-KXTV agreement, Respondent hadbeen obligated topaycertain designated base salaries plus a $5 fee guarantee.Thismeant that the firm was contractually bound to supplement basic salaries with $5for services covered by the trade agreement's fee schedule; the station's obligationwas coupled with so-called "recapture" privileges, however, pursuant to which thefirst $5 in fees which anannouncer earnedcould be recaptured, so that the firmwould not have to pay twice for the first $5 of fees which an announcer earned.The nature of the controversy over this contractual arrangement was described byEllingsworth as follows:Itwas my understanding ,and itwas the understanding of the men in theAFTRAunitthat the $5 fee, which was re-capturable, applied only to thecompany's right to recapture the fees for on-camera, live spot announce-ments . . . it was our understanding that any earnings which were made fromvideo-tape were over and abovethe earningsset forth in the basic contract . .however, Mr. Borba [contended] that there was no such assertion in the contractand thatitwas his understandingthat the Company had the right to re-captureall of these fees, whether video taped or live. KXTV115The union negotiator tookthe position,therefore, that any new contract shouldinclude a fee guarantee covering live commercials only (which would thus be sub-ject to recapture) but should not include any firm guarantee for video-tape commer-cial fees (which would, therefore, not be subject to recapture).Respondent de-manded contractual recognition of recapture rights applicable to fees for both liveand video-taped commercial spots.Subsequent to a discussion conducted withconsiderable acrimony, Ellingsworth suggested that the station consider an increasein the amount of guaranteed fees, which would be coupled with union recognitionof the station's right to recapture fees paid for video-tape spot announcements.According to theunionnegotiator-whose uncontradicted testimony I credit-Corbett and Hogue welcomed this suggestion, though with some reservation as to theamount subjectto guarantee;they did not report acquiesence, but did declare theirdesire to consider the suggestion further.Hogue, I find, characterized Ellingsworth'ssuggestion as a "possiblesolution" for the problem, insofar as staff announcers wereconcerned.Before thesessionterminated, I find, Respondent's generalmanager went on todeclare that the parties had apparently surmounted the "biggest hurdle" present intheir negotiations.Shop Steward Walker, while a witness,summarized Hogue'scomment, credibly,in thefollowing terms:It seemed like we were making very fine progress, that we had broken throughin a greatmany areas that up to that point had been more or less deadlocks,that we had been able to find the avenue ofnegotiating...they thought wehad made progress and that they would like to summarize what had been statedduring the course of this meeting, reduce it to paper and get together again andhave anothermeeting assoon as possible.According to Ellingsworth, whom I credit, Hogue further declared that the nego-tiators would be able to "wrap up" their agreement shortly.The Union'snegoti-ator-as far as the record shows-concurred.Corbett requested another confer-ence;August 30 was settled upon as its date.Respondent's negotiator, I find,expressed the hope that the scheduled conference would enable the parties to gettheir contract negotiations "completely out of the way."After thesessionterminated-while Hogue, Shop Steward Walker, and Thornleywere returning together to Sacramento-Respondent's general manager again ex-pressed himself, I find, as both enthused and heartened by the progress toward agree-ment which had been made during the discussion.On August 26, however, Corbett prepareda letter-nominallyaddressed both toHogue and the union negotiator-which purported to analyze the status of thenegotiations.(No copy was actually dispatched to Ellingsworth.Corbett's testi-mony, however, reveals that copies were sent to Hogue and Corinthian's New Yorkoffice for the information of President Petersmeyer and other corporate officialsconcerned with the negotiations.)Therein, Respondent's negotiator reported that"recent discussions" indicated the development of an impasse between the parties.While conceding that his procedure was unorthodox, Corbett declared his intentionto analyze the position of the parties objectively, reducing the issues to,a minimum,so that differences between the Respondent firm and the Union might be morereadily perceived.(While a witness, Corbett did not characterize the situation as acontractual impasse; he described the posture of the parties, rather, as marked by a"wide gap" which his letter, hopefully, could help to narrow.)Corbett went on tostate, generally, Respondent's purpose and motivation throughout the negotiations;likewise, fie summarized AFTRA's basic position.With these statements contrasted,Corbett declared his desire to suggest some ways in which their seemingly conflict-ing objective could be reconciled, so that agreement might be reached and the possi-bility of a strike foreclosed.(When testifying as to his purpose, Corbett declaredthat he had wished to show the Respondent firm what,in his opinion,itwould haveto do in order to avoid controversy with the Union; concurrently, he had wanted toshow the labor organization what concessions it would have to make, in his opinion,to improve contract prospects.)Respondent's negotiator discussed each of the 14 matters mentioned in his previousAugust letter as a contract question subject to negotiationWith respect to most ofthese matters, Corbett presented compromise suggestions for consideration.Regard-ing Respondent's proposal for the Union's contractual renunciation of "picket lineobservation" privileges, he suggested-consistently with McCue's previously profferedthought-that some contractual provision for common NABET-AFTRA terminationdates, coupled with AFTRA's assurancethat the clause would merely protect theright of individual staff members to observe a picket line, might resolve the matter.Respondent's demand that staff directors be excluded from contract coverage was673010-03-:-o]. 1399 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharacterized as "behind the parties"contingentupon AFTRA'sconcession thatunion membership held by such directors would not interfere with their effectiveexercise of supervisionConceding his "lack of authority"to suggest improvementswith respect to Respondent's vacation program, severance pay, or the station's health,welfare, and pension coverage,Corbett nevertheless presented several tentative sug-gestions for Respondent's consideration.Finally, he reported,once more,the needfor "several minor changes"to clarify any agreement reached, or to meet currentlegal requirements,confidence was expressed that such changes could be negotiated.Within Corbett's letter, coupled with his purported recapitulation of the labororganization's viewpoint,will be found the observation that:Further,the Station has been furnished with evidence that AFTRA in repre-senting its employeeswould rather suffer economic pressuresthan voluntarilyconsent to reducing the conditions which its membership now enjoy. [Em-phasis supplied.]With his reference to this statement clearly implied,Respondent'snegotiator con-cluded his letter with a reiteration of sincere belief that some resolution of the variousquestions discussed-either through the compromises suggested or some variation-would be far better than permitting matters to reach the strike stage.e. Intervention by PetersmeyerBoth of Corbett's letters, noted in this report,were transmitted to Corinthian'sNew York office.There, with Petersmeyer absent, they were received and con-sideredby Robert Salk, Corinthian's director of programing and Respondent's secre-tary, and one Mr. Northrop,Corinthian's administrative vice president and Respond-ent's treasurerEarly on August 30, before Ellingsworth and Koven reported for theparties' 10th scheduled bargaining conference,Corbett and Hogue were told by tele-phone that these New York gentlemen needed more time to consider the former'sAugust correspondence.When the union spokesman and conciliator arrived,Corbett reported,regretfully,that he had no written proposalto submit since hehad not yet received Respondent's direction as to what such a proposal should con-tain.Declaring that he had sent Respondent several suggestions-based upon thediscussion which had been had at the August 23 session-Corbett showed a copyof his August 26 letter to Koven,so that the union representatives could be told Re-spondent was doing something,with good faith,looking toward a contract's con-summation.Respondent'snegotiator reported,however, that he felt negotiationsshould not proceed until he received some response from the station'sNew Yorkmanagement.No conference was held.On Augut 31,Petersmeyer reached his New York office; Corbett'sAugust cor-respondence was brought to his attention and discussedPetersmeyer-while awitness-reported that he had been"distressed"by Corbett's report with respect tothe posture of negotiations.He had hoped,he said, for an early AFTRA contract,followed by NABET negotiations during August, the completion of which wouldhave given Respondent time to plan its fallprogramschedule,with a September 26starting dateTestifying further with respect to his reaction, Petersmeyer observedthat:I felt that the fight for most of the negotiations had not solved the problemthat the company was faced with at the time that it started negotiations inApril.I felt that we were being in effect taken advantage of by this whip-sawing between the unions.When I heard that Mr.Ellingsworth was goingto be gone a month, I was concerned,and when it went on for six weeks Iwas concerned,and all during this time thismagic date of the start of thefall programming was upon us,and here we were in August when I got theseand read them the same date ... I was very-upset.It looked as though fourmonths of bargaining and negotiating had resulted in very little progress.Wethen, at that time, as of August 1st,were without contracts with either union... so there we were, and this was now August 31st, and in less than a month,probably four weeks, we would have to kick off new fall programming.we were subject to a strike at a moment's notice, and obviously I was extremelyconcerned.On September1Petersmeyer telephoned Hogue.to suggest that a meeting with Cor-bett be arranged for Saturday,September 3, which he would attend.During the conversation which ensued, Hogue reported,among other things, thathe felt there were disagreements between himself and Petersmeyer with respect to anumber of matters; he declared his intention to resign.Petersmeyer,however, urged KXTV117hue to take no action pending a personal consultation both with respect to theAFTRA negotiations and his future status with the Respondent enterprise.Shortly thereafter, Petersmeyer flew to the bay area; he was accompanied by Salk,who had been designated to assist him in making certain decisions and, possibly,to assume the station managership in the event of Hogue's resignation.On September 3, Petersmeyer and Salk met with Corbett and Hogue to considerthe situation.Respondent's president declared that some definitive statement ofthe firm's current position with respect to a contract was required; Corbett wasdirected to begin work on a new contract proposal.Most of the discussion, there-after, covered the matters which such a document would have to include.When questioned about the rationale behind his decision to redraft Respondent'scontract proposal, Petersmeyer-wh-tle a witness-proffered somewhat garbled justi-fications.Basically, however, Respondent's president declared that he had feltsome "full" discussion of the firm'soriginal proposalwas warranted;that too muchtime had preempted for discussion of the union proposals;that the labor organiza-tion had called upon "too many people" to function as negotiators; and that Re-spondent needed a chance to state what it would "have to have" in order to operatea first-rate community station.Presumably recapitulating sentiments expressed dur-ing the September 3 conference, Petersmeyer went on to declare-while a witness-that Respondent wished nothing calculated to diminish the current earnings or ben-efitsof station employees; but that it wished, rather, to settle matters so that thestation's service would be more saleable, which would permit the station staff, undertheir contractual fee arrangement,to earn more money.With a declaration of conviction that Respondent's proposal would have to bemade quickly-due to the fall program season's imminence and his own commitmentselsewhere-Petersmeyer instructed Corbett to begin work on a tentative draft, whichhe (Petersmeyer) could "finalize" by the first of the next week.Finally, he de-clared his desire to meet with the talent staff of the station on Sunday, September 4.Hogue was instructed to have the staff notified of Petersmeyer's desire.Whenquestioned about his motive for this decision, Respondent's president declared that:Iwas concerned that the employees might not thoroughly understand whythe Company felt that certain terms had to be included in this proposal. I feltthat their decision that they might conceivably make that would affect theirfamilies and themselves would depend on their understanding of this proposal.I was first fearful [that]by a lack of communication they might have misunder-stood[what]we meant by somethingand this might trigger something thatmight be difficult for them and the company,and I thought it was more impor-tant that I as president of the Company meet with them,not in a negotiatingsession,not to say I will do this if you will do that,or anything of thattype.[Emphasis supplied.]Corbett,queried by Petersmeyer with respect to the propriety of his plan, merelycautioned that nothing subject to possible construction as direct negotiation withthe staff should be undertaken.On the date indicated, Petersmeyer,Hogue, and Program Manager Borba metwith 7 or 8 out of 10 station staff members.The present record reflects no con-flictof consequence with respectto thecourse of their discussion;my conclusionsregardingthatdiscussion rest upon a testimonial synthesis.Petersmeyer began,I find,with a brief statement of purpose.Characterizing his remarks as importantboth to staff members and the station, he declared that he did not propose tonegotiate,but observed that he believed the employees ought to hear his views.They were told by Respondent's president that he desired a chance to tell themwhat would be in a proposal which they would receive through established channelslater that week; Petersmeyer went on to declare that he planned to give them achance to raise questions as to what Respondent meant by certain proposals, andquestions as to why they were important from the firm's standpoint.Reportingthat KXTV had not met expectations which had persuaded Corinthian to purchasethe station,the firm's president declared that certain steps would have to be takento bring station performance up to expected levels.Speaking from notes, Petersmeyer then proceeded to summarize a number ofcontract proposals which he urged the staff men -to consider seriously. (Testimonywith respect to the proposals detailed by Respondent's president was necessarilygeneral.Minimally, however, nine subjects appear to have been discussed; theremay have been some reference to others.)When he concluded,questions wereraised with respect to the matter of contract coverage for staff directors,since noneof the proposals outlined seemed to have reference to staff members thus designated. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetersmeyer declared that Respondent considered staff directors supervisory person-nel, and proposed to treat them as part of management.Referring to the consider-able period previously devoted to negotiations, the firm's president observed thatother important matters had to be considered by the station management-partic-ularly the matter of the fall program schedule.He declared that Respondent hadother "fish to fry" and thus wished to get contract matters settled.When Walkerasked whether Petersmeyer's report should be considered reflective of a new pro-posal,with respect to which negotiations aught continue, or rather the station's"current and final" offer, Respondent's president characterized the prospective pro-posal aas reflective of the firm's "current and final" position.Shortly after Petersmeyer's talk, Hogue resigned.Salk was designated the station'sacting general manager; he served in this capacity until November, when RobertWilson, a new designee, took over as Respondent's vice president and generalmanager. (Except for Petersmeyer's brief recital in this connection, the testimonyproffered with respect to Hogue's resignation was hearsay.Circumstantially, also,his resignation cannot be considered to have more than peripheral significanceherein.Recapitulation of the circumstances, therefore, will not be attempted.)After the meeting ended, also, Walker telephoned Ellingsworth to report, charac-terizing the meeting as one at which everything previously accomplished had been"washed down ,the drain" by Respondent's president.On September 6-after -the Labor Day holiday-Ellingsworth telephoned Corbett,requesting a report onthesedevelopments.The testimony of the latter with re-spect to their conversation-which I find consistent with the cool self-discipline hedisplayed, both as a contract negotiator and witness-is credited.Basically, Ellings-worth was informed that Corbett, Petersmeyer, Salk, and Hogue had conferred;and that a new contract proposal had been drafted with which he would be dis-appointed.Respondent's negotiator expressed regret over this development, sincerecommendations which he had made were not incorporated therein; he charac-terized it as a substantial recapitulation of the firm's April 23 contract proposal.Corbett concluded, I find, with a statement that he, personally, was likewise dis-appointed.In Respondent's behalf he requested submission of the proposal toAF'TRA's membership.On the same date, Ellingsworth telephoned Hogue; he expressed regret over thelatter's reported resignation, voiced his impression that a contractual agreement hadalmost been reached, and concluded with a statement of his sorrow that Hoguehad been repudiated.Hogue, I find, replied that he had thought the contractlargely settled, also, but went on to say that "the fact of my being repudiated on thisthing" had not been the only factor in his resignation. (While Ellmgsworth'stestimony with respect to this telephone conversation was proffered and receivedwithout objection, counsel for the Respondent enterprise protested-elsewhere inthe record-further testimony about statements purportedly made by Hogue, eitheron September 5 or thereafter, because of their hearsay character.The GeneralCounsel's representative contended, generally, that Hogue's postresignation state-ments, regarding developments prior to his resignation with respect to which he hadpersonal knowledge, should be received.Consideration of this problem has con-vinced me that the General Counsel's contention goes too far.Clearly, conductby an agent pursuant to delegated authority, together with admissions made by himin the course of that authority's exercise, may be relied upon both to charge aprincipal or discredit his claims.Wigmore on Evidence, §§1078, 1769.But, con-trariwise, statements by an agent, though conceivably relevant as admissions, maynot be received or considered as such when made subsequent to the termination ofhis agency; they cannot, then, be considered statements made pursuant to delegatedauthority, or made in the course of that authority's exercise.Ellingsworth's testi-mony with respect to Hogue's comment, nevertheless, may well be consideredreceivable and relevant, since the comment was certainly a statement by the latterwith respect to his mental condition, i e., his beliefs with respect to the favorableposture of the negotiations, and the nonexistence of a contractual impasse.Wig-more on Evidence, §§1714, 1781.Hogue had been directly responsible for thenegotiations; despite his resignation, contemporaneous statements reflective of hisbelief with respect to the status of the negotiations must be considered relevant tothe disposition of Respondent's present contention that the negotiations beforeAugust 30 had resulted in deadlock.)Ellingsworth's further testimony, however,rnit-n rtc, though received, need not be considered. KXTV1192.Subsequent developmentsShortly before noon on September 8, Corbett delivered copies of Respondent'sfinal contract proposal to State Conciliator Koven and the union negotiator, withcovering letters.Therein,he referred to the firm's June 30 reservation of the rightto withdraw its June 8 package offer,should that offer be rejected or remain un-accepted within 7 days;reference was also made to Respondent's repetitive July 29and August 4 declarations that no contract remained effective,and that no retro-active commitments existed,between the parties.Corbett went on to declare that:Discussions since that time have not succeededin breaking the impasse. Inan effort to settle on terms which are competitive in the Sacramento market,the Station withdraws any and all previous proposals or recommendations. Itsubmits in place thereof a complete contract containing many of the earlierproposals.Some proposals were highlighted.Respondent'snegotiator characterized the sub-mission as the "furthest extent" to which the station was prepared to go.Kovenand Ellingsworth were told that-should the impasse remain unresolved by Septem-ber 12-Respondent would have no alternative but to initiate some ofthe proposedchanges thereafter;they were reassured,however, that such action would not signifyKXTV's refusal to recognizeAFTRA as therepresentative of station staff members,so long as it remained clearthat AFTRAwas so authorized.While a witness,Ellingsworth conceded his "explosive"reaction to Respondent'snew proposal;he did, however, promise to present that proposal to the station'sunion members.Copies of the proposal were mailed to each union member on the station staff;upon the entire record, however, their receipt prior to the next scheduled AFTRAmeeting, set for the ninth of the month, cannot be presumed.Late the next day, September 9', the station'sunion members met to considerthe proposal, Ellingsworth presided.Several men, I find, expressed the view thatPetersmeyer's talk constituted an ultimatum.By secret ballot,themembershipvoted to give a three-man committee the right to call a strike,ifnecessary, andto determinewhensuch a strike would be called. (Ellingsworth had reported,during the discussion,Respondent's declaration within the September 8 letter thatAFTRA's failure to resolve the contractual impasse by Monday, September 12,would leave the station with no alternative but to initiate some of the proposedchanges the following day.)The committee-subsequent to a lengthy discussionof strike alternatives,and the possibility of settlement without a walkout-gaveEllingsworth the right to fix, precisely, the time for a strike call.While the record does not reveal AFTRA's formal rejection of Respondent'sSeptember 8 proposal,such a rejection would necessarily be implicit in union actionof the type noted.I so find.Meanwhile, Respondent'scontract negotiations with NABET had commenced.One preliminary bargaining session had been held August 29;another session onSeptember 12 was scheduled. (While a witness,Lenihan was questioned aboutcertain statements by Corbett, during the September 12 session.According toNABET'srepresentative,Respondent'sspokesman disclaimed knowledge regard-ing the reason for his presence,professed previous belief with respect to his rightto negotiate in Respondent's behalf, declared his conduct during prior negotiations hadbeen motivated by an honest impression that he had the"right" to negotiate, but re-ported a subsequent discovery that he lacked such authority.Lenihan testified thatCorbett'scomment was"understood"as a complete referenceto the authoritywhich he (Corbett) had thought he and Hogue possessed with respect to both theAFTRA and NABET negotiations; NABET's representative conceded,however,that Corbetthad not mentioned the concurrentAFTRAnegotiations.Respond-ent's spokesman was questioned briefly about the comments thus attributed to him;he conceded a preliminary statement that he really did not know why Respondentwanted him present, but denied the other statements attributed to him by the NABETnegotiatorLenihan's testimony, considered in isolation, itself clearly shows thathe made no specific reference to the AFTRA contract negotiations;mere belief bythe NABET representative that such a reference was contemplated cannot. I find,sustain a determination that Corbett-during a session dealing with NABET's con-tract-conceded any lack of authority to conduct AFTRA contract negotiations.)Lenihan's testimony-to the extent that it may be considered reliable and probative-willwillwarrant a determination that Corbett merely introduced Salk as the station's 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDacting general manager and Hogue's successor, stating finally that he was presentto provide the latter with some "direction" regarding the prior NABET sessions.On September 13, Respondent distributed a previously prepared memorandumfrom Program Manager Borba, addressed to KXTV announcers and staff directors;thememorandum listed certain "Operation and Compensation" changesThesewere promulgated to be effective forthwith, for staff announcers, parttime staffannouncers, staff special announcers, staff directors, and free-lance talent.Amongthe subjects covered were: base wage rates, minimum fee guarantees, fee schedulesand the station's right of recapture, overtime and call-back procedures, workdays,program fees, and further conditions of employment, previously outlined by Peters-meyer and specified in Respondent's September 8 contract proposal.Pursuant tothememorandum, I find, the changes were effectuated immediately; no specificprotests appear to have been noted.Under date of September 14, Ellingsworth protested the station management'sunilateral changes.Corbett, the recipient of his letter, was reminded of AFTRA'sstatus as the certified bargaining representative of the station staff members affected;Respondent's conduct with characterized as "high handed" and Ellingsworth requestedthat the firm desist from such unfair labor practices forthwith.The AFTRA repre-sentative declared that further action of a similar nature would impel his organiza-tion to take appropriate governmental and economic action.Reporting that AFTRAhad been "shocked and surprised" by Respondent's conduct-which he characterizedas precipitous, capricious, and arbitrary-Ellingsworth further described himself asone left in a state of unbelieving mystification; Corbett was requested to exercise hisgood offices to reinstitute a "climate of responsibility" within the councils ofmanagement.On September 15, Ellingsworth and Corbett met-for the last time so far as thepresent record shows-with the State conciliator, Fivey was also present.Koven, Ifind, opened the discussion with a statement that it looked as if Respondent did notreallywish to reach an agreement (This determination rests upon a stipulationWith respect to the discussion which followed, Ellingsworth, Fivey, and Corbetttestifiedwith considerable variation.Their recitals match with respect to the ses-sion's final negative result, but differ with respect to the nature and content ofvarious representations made.One the witness stand, both of the union spokes-men-while they clearly demonstrated a desire to be accurate-reported commentsby themselves during the September 15 session reflective of their bitterness overdevelopments at that timeCorbett, though somewhat defensive during the dis-cussion, appears to have been both restrained and dispassionateDue considerationof the various factors relevant to a credibility determination, under these circum-stances, has convinced me, therefore, that Corbett's present testimony with respectto the discussion merits greater credence than the Ellingsworth-Fivey testimonialpresentationWitnesses directly and personally involved in matters of momentfrequently find it difficult to recall conversations objectively, rationalization fre-quently colors their memory.Such a reportorial phenomenon, which experienceshows to be not uncommon when participants in some crucial event believe verydeeply in the essential rightness of diametrically opposed contentions, seems to havebeen more prevalent in the testimony provided by the union spokesmen, with respectto the September 15 conference, than in Corbett's version.)Corbett, I find, had beentold-when designated by Salk to represent the station at this conference-thatRespondent's September 8 proposal represented its final package, and that-con-trary to the negotiator's past practice-there was no flexibility in the firm's position.When the State conciliator, therefore, suggested the possibility that some areas ofdifference might be explored, Corbett, according to his credited testimony, reportedto those present that the Respondent enterprise had taken a firm position and wouldmove no further.Ellingsworth then asked whether the Union's only alternative wascomplete capitulation; Corbett's witness stand recollection with respect to his replyreads as follows:and my answer was "there is nothing further that the Company will offer.I have transmitted the proposal to the Union and the company was standingon it"Then, Mr Koven. I believe, said, "Well, then, what you are saying isthat this is an ultimatum "And I think that Mrs. Fivey probably very ac-curately reported the fact that I did not disagree.That is what it seemed to beto me.When challenged by Ellingsworth, with a statement that the Union had been mis-led regarding his authority as Respondent's negotiator, Corbett, I find, disclaimedever being motivated by any intention to deceive.Ellingsworth was told that he hadsent a letter suggestive of compromise to Respondent's management because of his KXTV121desire to get matters settled; the union negotiator was likewise advised that Peters-meyer and Salk had come to California subsequent to their receipt of his letter.During the discussion, I find, Respondent's spokesman did declare, further, thathe had done everything he could to achieve a contract settle,nent, which he reportedthat Respondent wanted; according to his testimony, Corbett's September 15 state-mentwas that Petersmeyer had been told he (Corbett) was not sure how effectivehe could be to get anything further for the Respondent enterprise throughnegotia-tion.While denying Ellingsworth's recollection that he had made some statementduring the conference to the effect that Respondent's president had repudiated hisauthority, Corbett testified, rather, that he had merely reported his presentation ofcertain recommendations which Petersmeyer had rejected.Further, while denyingany broad September 15 characterization of himself as a mere "pipeline" from thefirm's New York office throughout negotiations, Corbett testified, credibly, that hehad described his function,during the conference in question,as that of a trans-mitter of Respondent's final proposal.Ellingsworth, I find, was told, substantially,that Respondent would do nothing to improve its September 8 offer, and that Corbettcould do nothing to improve it.Respondent's spokesman, I find, gave no indicationthat he was authorized or prepared to consummate a trade agreement,consistentwith the firm's September 8 proposal, in the event of some union revelation ofacquiescence.His silencein this respect, however, during the September 15 con-ference,may well have derived from his tacit recognition that the union representa-tiveswould reject the station'sfinalpackage; Ellingsworth, I find, had previouslycharacterized the proposal as designed to bring about the Union's capitulation or astrike.On September 22, Ellingsworth sent Corbett a written proposal-confirmatory of aprevious telephone conversation-that Respondent and the Union might submit allmatters of controversy between them to some arbitrator for resolution, subject to theirpreliminaryagreementto be bound by the arbitrator's decision.Within a letterdated the following day, however, Corbett reported the belief of Respondent's man-agement that arbitration would not be appropriate for the resolution of differencesconcerning economic issues, subsequent to the opening of AFTRA's prior contractfor negotiation; Ellingsworth's proposal was, therefore, rejectedCorbett's letterclosed, however, with a reference to Respondent's appreciation of his search for apeaceful solution; the station spokesman reiterated its prior submission that a fairand equitable result could have been derived from the firm's September 8 proposal,some of the terms of which the station was still prepared to discuss.While -a witness, Ellingsworth declared that he did not consider Corbett's finalsentence to be a suggestion that Respondent's September 8 proposal was, in anyrespect, open for further negotiation or discussion.Queried further, the union ne-gotiator conceded that Corbett's reference may have been merely to one aspect ofthe firm's proposal which provided the Union with a choice as to which of two wagepatterns would be acceptable; Ellingsworth declared, however, that Corbett musthave known both wage pattern proposals would be considered unacceptable by hislabor organization.On September 26, between 5:50 and 5:55 p.m.-presumably responsive to Ellings-worth's call-Respondent's announcers and staff directors went on strike.Shortlyafter the walkout, Acting Station Manager Salk received a telegram, signed byAFTRA's negotiating committee, which read as follows.We are going on strike in protest against certain unfair labor practices whichwe charge that you have committed.Charges against you have been filed withthe National Labor Relations Board setting forth certain specific violations ofthe Act.We regret yourrefusal tosettle the issues between us by peacefulmeans andremind you thatwe remain willingtomeet and negotiate atanytime.The charge in the present case had really been filed on September 23, record evi-dence will warrant a determination, however, that notice of the charge was notreceived by Respondent until Monday, September 26.C. Conclusions1.The unit appropriate for a collective bargainWithin the General Counsel's complaint, Respondent stands charged with a refusalto bargain concerning the wages, hours, and conditions of work for a group ofstation personnel defined consistently with the Union's prior certification, noted.By their answer, however, counsel for the Respondent enterprise challenge theGeneral Counsel's contention that the full group previously certified to have desig- 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDnated and selected AFTRA as exclusive bargaining representative still constitutes agroup appropriate for collective-bargaining purposes.Specifically, Respondent ques-tions the propriety of the General Counsel's position that station management mayproperly be required to bargain, under the statute, with respect to the compensationand conditions of work for staff directors.Considered as a whole, the present record fully warrants a determination-con-sistent with Respondent's contention-that both of the KXTV staff directors, coveredby the station's previous contract, presently function as supervisors, within the mean-ing of that term as statutorily defined.Legislative language, buttressed with decisional doctrine, clearly establishes thatsupervisors cannot, legally, be found entitled to governmental protection, when theyexercise rights which "employees" find statutorily guaranteed.L. A. Young Spring dWire Corporation v. N.L.R.B.,163 F. 2d 905 (C.A D C ), cert. denied 333 U.S. 837.Hence, whatever the prior contractual practice which parties before the Agencymay have followed, personnel properly classified as supervisors must be excludedfrom bargaining units before they can be found appropriate, administratively, forthe purposes of a collective bargain.RayPatin Productions, Inc.,121 NLRB 1172,1174;Minneapolis Star and Tribune Company,115 NLRB 1300, 1302. The factualdetermination just made, therefore, that staff directors function as supervisors, wouldnecessarily preclude Board entry of any order which would require the respondentstation to bargain collectively with respect to their wages, hours, or conditions ofwork.Justification for the determination noted would seem to be patent.Within thelast 1958-60 contract negotiated by Sacramento Telecasters, Inc., and the Union,staff directors covered by the contract terms were defined as persons hired to direct,pursuant to assignment, all program elements, audio and video, of any televisionprogram or program segment produced "live" by the station or through its facilitiesSuch personnel were, further contractually declared responsible-while programswere being televised-for correct visual and aural coordination of all program ele-ments, deference to the elements of good -taste, and compliance with station policiesor governmental regulations; they were specifically declared responsible for what-ever "on-the-air" changes or script cuts might be required to achieve conformitywith station policy or program time requirements.While "off-the-air," directors,pursuant to contract, were declared responsible for rehearsal timing, placement ofperformers, etc.Designated to participate in production conferences, they werelikewise declared responsible for recommendations with respect to the types of setsand props needed to convey desired program effects; further, they were free to recom-mend program music.Shortly after Respondent's management took over the station, Program ManagerBorba and the chief engineer posted and distributed a joint memorandum which pur-ported to clarify the control room duties of directors under the contract thencurrent.Though apprised that staff directors would perform "basically the same"duties, the station's department heads, announcers, and engineering supervisors weretold:Since the Director is responsible for all elements of any on-the-air productionto which he is assigned, his decisions must be honored.Any technical or studioproduction problems that may arise in the course of a presentation, which wouldaffect the normal operation of the presentation, must be pointed out to theDirector so that he is fully aware of all problems that exist prior to makinghis decision.His decision, once made, must be accepted without question bythe crew involved.On April 15, 1960, General Manager Hogue supplemented this statement with adeclaration that directors "will have" full supervisory powers to carry out their des-ignated responsibilities.Specifically, the station personnel directly concerned weretold that, to maintain the control and direction required of them, directors musthave the authority, in the interest of the station, to effectively recommend on theirown motion, discharge, discipline, assignments, transfers, and hiring; without suchauthority, declared the general manager, directors "lack the power" to effectivelycarry out operational decisions which have been delegated to them.Testimony by Program Manager Borba, which I credit in this connection, revealsthat staff directors-consistently with the contractual definition of their duties andresponsibilities, clarified and supplemented by memorandums-have, throughout theperiod with which this case is concerned, functioned as follows:When assigned bythe program manager to prepare a program for presentation, they "coordinate andpull together" all program elements; they are considered "responsible" for thepreparation of a product which meets station standards.To this end, they conferwith clients, advertising agencies, or the program manager; determine the best set KXTV123to use and arrange for its preparation;call for the production of scripted copy when-ever such copy may be required,approve final drafts, and edit scripts to meet pro-gram time requirements.Should outside talent be required,theymay conductauditions and sometimes hire and discharge such personnel.(Their presumptivelack of power or responsibility with,respect to the hire or job tenure of permanentstation personnel,therefore-despite the General Counsel's contrary suggestion-cannot be considered determinative.)They usually lay out floor plans, determinetalent placement,review lighting problems with the technical crew, choose musicconsidered proper, and then "pull the items together"for one or more rehearsals;during such rehearsals,decisions,which are theirs to make, may be required withrespect to cuts or adjustments relative.to any program element.Upon occasion,theymay request transfers within their technical crew, nominally assigned by thestation's chief engineer.(Though such transfers might not be effectuated forth-with by the station's management,delays in action cannot be said to vitiate the con-clusion that directors presently possess the power to make effective requests there-for.)When programs"hit the air"for presentation,they function as responsiblecoordinators,issuing orders for 5 to 10"interconnected"people.They choose thematerial to be projected from nine picture sources, give directions to the audio manwith respect to proper microphone use, control the technique of musical presenta-tion,instruct floormen with respect to talent cues, and give orders to cameramenwith respect to the use of their cameras. Should a program not go well, finally,Respondent'sprogram manager will"usually" call upon the director for explana-tions, since he is considered responsible for the program's final result.With matters in this posture,the supervisory status of Respondent's staff directorsmust be considered beyond dispute.While General Manager Hogue'smemoran-dum-dated April 15 but presumably distributed some time later-did purport tonote, present tense, that directors"lack the power"to carry out operational decisionseffectively without authority to effectively recommend discharge,discipline,assign-ments, transfers,and hiring,and then went on to declare,future tense,that directorsthereafter"will have" full supervisory powers, the concession thereby implied, thatthe duties of directors did not call for their exercise of the designated supervisoryfunctions before the memorandum's distribution,cannot be considered dispositive ofthe quest=on now under considerationClearly, throughout the period with whichthis case is concerned,KXTVstaff directors did possess power, through the exerciseof independent judgment, responsibly to direct the work of station employees,engaged in the production of television programs.American Broadcasting Com-pany, Inc.(KECA-TV),93 NLRB 1410, 1411-1414.Possessed of such power andresponsibility,staff directors must be considered supervisors.Cf.N.L.R.B. v. Fuller-ton Publishing Company d/b/a Daily News Tribune,283 F. 2d 545 (C.A. 9), andcases therein cited.Were this matter one of first impression,the Union contentions that a staff directorfunctions like a football quarterback might merit detailed consideration.Questionswith respect to the status of television and radio directors,however, have been pre-sented to this Agency frequently.Virtually every Board decision which has dealtwith the question-both in the radio and television fields-reflects factual determina-tions that such directors function as supervisors.American Broadcasting Company,Inc. (KECA-TV), supra; WCAU,Inc.,93 NLRB 1003, 1004-1006;Neptune Broad-casting Company,94 NLRB 1052,1055;National Broadcasting Co., Inc.,95 NLRB544, 545-546;WTAR Radio Corporation,100 NLRB 250, 252;American Broad-casting Company, Inc.,100 NLRB 620;EmpireCoil Co., Inc.,106 NLRB 1069, 1073;WTOP,Inc.,114 NLRB 1236, 1237-1240;Northwest Publications,Inc.,116 NLRB1578, 1579;Indiana Broadcasting Corporation,WANE-TV Division,121NLRB111, 113;Radio & Television StationWFLA (The Tribune Company),120 NLRB903, 904;El Mundo,Inc., et at.,127 NLRB 538, 540-541.While some of thesedeterminationsmay have been based upon the power of directors to make effectiverecommendations with respect to hire, transfer,suspension or layoff, recall,promo-tion or discharge,work assignments,rewards, or discipline,many reflect factual con-clusions that directors possess the power or authority to direct or assign programtalent and technical crews required for the production of a broadcast or televisedprogram,and that they are held answerable by superiors for proper performancesby such station personnelIndiana Broadcasting Corporation,WANE-TV Division,supra.Direction given pursuant to such color of authority warrants characterizationas responsible direction; those designated to provide it must be considered supervisors.N.L.R B.v.Fullerton Publishing Company d/b/a DailyNewsTribune, supra.Thestaff directors of channel 10, KXTV,therefore,fallwithin this category.Reference has been made to the prior consent-election agreement.negotiated be-tween AFTRA and Respondent's predecessor,which included a. stipulation that staffdirectors would be considered part of the personnel group appropriate for collective- 124DECISIONSOF NATIONAL LABOR RELATIONS BOARDbargaining purposes.Certification of the Union as that group's exclusive bargainingrepresentative clearly resulted in subsequent contract coverage for staff directors.When the Respondent firm purchased and assumed control of the station,manage-ment did continue to effectuate the terms of the 1958-60 contract;specifically,record evidence does reveal Respondent's compliance with the contract terms deter-minative of wages, hours,and conditions of work for staff directors.Consent-election stipulations with respect to the composition of bargaining units'appropriatefor contract coverage,however-even though buttressed with some bargaining historybased thereon-cannot estop Respondent from contending,presently,that directorsshould properly be excluded from any unit proposed for Board designation as ap-propriate for the purpose of collective bargaining;nor can such a stipulation orcontract history, contrary to statutory mandate, bind this Agency.MontgomeryWard & Company,Incorporated,115 NLRB 645, enfd. 242 F. 2d 487(C.A. 2);General Electric Company(RiverWorks),107 NLRB 70, 72;Crescent Ink andColor Company of Pennsylvania,100 NLRB 663, 665, footnote 11;Thirteenth An-nual Report(1948),p. 38.CompareUnited Insurance Company,122 NLRB 911,footnote 2.The General Counsel's reliance uponAlamo White Truck Service, Inc.,122 NLRB 1174,1176-1177,to justify his contrary contention must be consideredmisplaced.Concededly,Respondent first questioned contract coverage for staff directorswithin the framework of negotiations.Representatives of both parties-duringtheir initial sessions-did treat the firm's proposal for the exclusion of directorsas a negotiable matter.Further,record evidence does reveal tentative"settlement"of the question through a concession by which Respondent withdrew its first demandthat such directors be excluded from contract coverage,contingentupon AFTRA'spresumed willingness to give assurances that union members would not interferewith effective supervision.These developments,however,cannot legitimately be said to have foreclosedRespondent'spresent contention,bottomed upon the statute,that staff directorscannot be part of any Board-approved collective-bargaining unit.(Pointing outthat the issue had beenremoved from controversy by Respondent's June 8 conces-sion-which management made no effort to withdraw before presentation of thefirm's September 8 proposal-the General Counsel presently denigrates the stationcontention that union persistence with respect to the issue of contract coverage forstaff directors constituted a barrier to continued negotiations or the consummationof a contract.While rejection of the contention noted might well be warranted,determination that such views lack merit cannot, logically, justify the dismissal ofthe Respondent station's renewed contentionwithrespect to the treatment of staffdirectors as employees.See Section 14(a) of the statute.)Nor can Respondent'sfailure to seek determination of the question through presumptively available Boardcertification procedures be considered a waiver of its right to present the contention.Since the statute gives management and supervisors correlative rights and privileges.no conclusion would be warranted that Congress intended to make it illegal formanagement to bargain collectively,or to contract, with respect to the wages,hours,and working conditions of supervisors.Local1055,International Brotherhood ofElectricalWorkers v.Gulf Power Company,44 LRRM 2992,2995(D.C. Fla.,1959).Clearly, therefore,voluntary negotiation of a trade agreementby thepartiesherein, drafted to cover staff directors together with other station personnel-whether it resulted from a peaceful consensus or some union persistence could nothave been considered defiance of any statutory bar.With Respondent's resistancenoted, however,this Board'smandate cannot be sought to compel such a conces-sion.Due regard for the statutory requirements,therefore,constrains me to find thatthe group of station personnel which the Union was previously certified to represent-with staff directors excludedpresently constitutes a unit appropriate for the purposesof a collective bargain,within the meaning of Section 9(b) of the Act, as amended.2.Status of the Union as a majority representativeConfronted with the General Counsel's contention that the Union-throughoutthe period with which this caseisconcerned-was entitled and remains entitledto function as the exclusive representative of certain station personnel,within aunit appropriate for collective-bargaining purposes,Respondent'sanswer merelynoted a denial based upon the declaration that it lacked"information or belief"with respect to the subject.When the case was heard,however, Respondent made no presentation calculatedto impugn union claims with respect to that organization's status as a majority KXTV125representative.Further, counsel for the firm made no effort to challenge therelevance or propriety of documentary evidence reflective of management's Sep-tember 8 concession, previously noted, that AFTRA's right to function as the repre-sentative of station "employees" would continue to be recognized.Considered as a whole, record evidence makes it clear that the exclusion ofRespondent's staff directors from the unit herein found appropriate for collective-bargaining purposes would not alter the Union's status as a majority representativewithin that group.With matters in this posture, I conclude and find that the com-plainant labor organization-both on August 29, 1960, and at all times materialthereafter-was, and continues to be, entitled to recognition as the exclusive repre-sentative of Respondent's employees, within the unit herein found appropriate forcollective-bargaining purposes, pursuant to Section 9(a) of the Act, as amended.3.Respondent's refusal to bargaina.Analysis(1)General principlesSection 8(a)(5) of the statute makes it an unfair labor practice for an employerto refuse to bargain collectively with the representatives of his employees.Whenthis bargaining duty of employers was first declared part of the national labor policy,no "good faith" requirement was expressly set forth; this Agency's predecessor, how-ever, soon held that the duty of employers to bargain comprehended a duty tonegotiate in good faith with the representatives of their employees, to match anyproposals which might not be acceptable with counterpropsals, and to make everyreasonable effort to reach agreement.Houde Engineering Corp.,1NLRB 35(Old).The Wagner Act-though it reaffirmed the duty of employers to bargainmerely in general terms-was conceived to have contemplated legislative adoptionof the Houde Engineering principle; the Board and the courts, thereafter, read theAct to require "good faith" bargaining.N.L.R.B. v. Montgomery Ward & Co.,133 F. 2d 676 (C.A. 9)When Section 8(d) was added to the statute, through1947 amendment, there was general agreement that the new statutory languagedeclared and confirmed previous judicial constructions of the good-faith require-ment.N.L R.B. v. Reed & Prince Manufacturing Company,205 F. 2d 131, 134(C.A. 1).The section in question-pursuant to Board and court construction-imposes a mutual duty upon labor and management representatives to enter intonegotiationswith an "open and fair mind and a sincere purpose to find a basisof agreement"N.L.R.B. v. Darlington Veneer Company, Inc.,236 F. 2d 85, 89(C.A. 4). It condemns adoption by either party of "take it or leave it" attitudesSuch "good faith" approaches are required, on the theory that discussions carriedon in such an atmosphere "may narrow the issues, making the real demands of theparties clearer to each other, and perhaps to themselves, and may encourage an,attitude of settlement through give and take."N.L.R.B. v. Insurance Agents Inter-national Union, AFL-CIO (Prudential Ins. Co.),361 U.S. 477, 487-488.Firmnessin negotiations-even when coupled with readiness to use economic pressures cal-culated to make the other party more complaisant with respect to contract terms-may be consistent with the duty to bargain in good faith.N L.R.B. v. Truitt Mfg.Co., 3-91 U.S. 149, 154-155 (Justice Frankfurter, concurrence).Whatever coursenegotiations may take, however, the designated duty must be satisfied, consistentlywith the legislative belief that such an approach by both sides promotes the achieve-ment of industrial peace.What reaction does the statute command, then, when record evidence reveals par-ticipation by the company and union representatives in a lengthy series of bargain-ing conferences, without the achievement of a contractual consensus?When re-quired to determine whether Respondent firms, found in such a situation, haverefused to bargain, this Agency must ultimately decide-with due regard for allthe relevant circumstances-whether they have engaged in mere surface bargain-ing,without the sincere desire ,to reach agreement which the Act commands.ChiefJudge Macgruder within theReed & Princecase previously noted, stated the ques-tion presented for determination as follows:whether it is to be inferred from the totality of the employers' conductthat it went through the motions of negotiations as an elaborate pretense withno sincere desire to reach an agreement if possible, or that it bargained in goodfaith but was unable to arrive at an acceptable agreement with the union.Determinations that some respondent employer has refused to bargain, based uponsome single action or discrete series of related actions-without inquiry into the 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDtotality of the circumstances which attended the conduct of negotiations, and with-out a determination relative to the employer's state of mind-generally have beensaid,to rest upon so-calledper serules with respect to whether unfair labor prac-tices have been committed. Judicial recognition has been given such rules for alimited number of situations; determinations in such cases, however, have generallybeen based upon some conclusion that the course of conduct in question representeda clear manifestation of the employer's state of mind and revealed, therefore, hislack of good faith.N.L.R.B. v. Crompton-Highland Mills, Inc.,337 U.S. 217;H. .1. Heinz Company v. N.L.R.B.,311 U.S. 514; seeN.L.R.B. v. Cascade EmployersAssociation,296 F. 2d 42 (C.A. 9).Whenever conduct specifically challenged as arefusal to bargain, considered in isolation, will not justify such conclusions, theBoard must determine the employer's state of mind by investigating the totality ofthe circumstances.CompareN.L.R.B. v. Benne Katz, etc., d/b/a WilliamsburgSteel Products Co.,289 F. 2d 700 (C.A. 2), in this connection.(2)The General Counsel's contentionConsistently with these principles, the General Counsel presently requests a Boarddetermination that the totality of Respondent's conduct-since August 29, 1960,specifically-demonstrates its refusal to bargain in,good faith.Within the complaint,five designated aspects of the firm's complete course of conduct stand singled outfor special mention; the General Counsel contends that these aspects of Respond-ent's behavior would arguably support a determination that the station's managementfailed performance of its statutory duty.Clearly, however, nothing in the GeneralCounsel's presentation would warrant a conclusion that he questions these aspectsof the Respondent firm's conduct as separately cognizable,per se,refusals to bargain.Board determination is requested, rather, that each designated type of conduct con-tributed significantly to the complete behavior pattern revealed by station manage-ment representatives subsequent to the crucial date previously noted; the GeneralCounsel would argue that Respondent's complete behavior pattern demonstrates thatitbargained, thereafter, without the sincere desire to compose differences and reachagreement which the statute commands.Necessarily, challenged aspects of Respondent's total course of conduct must bereviewed separately.Consideration will be confined, however, to evaluation of theconduct in question as revelatory of the station management's "state of mind," ratherthan the sufficiency of each type of conduct, separately considered, to sustain a de-termination regarding Respondent's lack of good faith.(3) Respondent's course of conduct(a)Respondent's failure to providesalaryand fee information during negotiationsSettled decisional doctrine, buttressed with judicial approval, clearly establishesthat this Agency-when determining whether a respondent's good-faith bargainingobligation has been met-may consider the failure or refusal of its management toprovide requested wage information.N LR.Bv.F.W. Woolworth Co.,352 U.S.938; N.L R.B. v. Truitt Mfg. Co., 351U.S. 149.When such failure or refusal hasbeen challenged as part of the respondent's total course of conduct, questions may beraised, legitimately, with respect to such matters as the specificity of the union'srequest; the relevancy of the data requested; the propriety of union claims regardingits negotiator's need for the information, the sufficiency of any data furnished, bothwith respect to form and content; or the adequacy of the record to establish anyclaimed union withdrawal of a prior request, expressly or through failure to pressthematter.Such questions, however, present subsidiary problems; basically, thestatutory right of union negotiators to present specific requests for wage information,legitimately deemed necessary and relevant during contract negotiations, standsconfirmed.Considered as a whole, the present record clearly reveals Ellingsworth's promptand specific request for certain salary and fee data.No representative of the Re-spondent firm has questioned the pertinency of the data requested, nor has any ques-tion been raised as to the propriety of the Union's request.Nevertheless, the stationmanagement-though it never denied the Union's right to salary and fee figures forstaff announcers-failed or refused to provide the information desired, throughoutthe negotiations.While a witness, Corbett revealed his prior interpretation of Ellingsworth's requestas one for data which would support Respondent's claim that the average fees re-ceived by staff announcers, under the contract thencurrent,equaled or exceeded $25weekly.This view of the union negotiator's request has been found mistaken; else- KXTV127where findings have been made that Ellingsworth stated his wish for data withrespect toactual feesearned throughout the prior contract's term, since such datawould reveal any fee earnings trend.The request, presented in such terms, wasnever satisfied; Respondent's May 11 and June 14 submissions, which merely reportedaverages and periodic totals, tended to mask, rather than to reveal, trends.Salary and fee information of the type requested was readily procurable andsusceptible of quick computation.There can be no valid ground for contentionthatElhngsworth's request subjected Respondent to undue hardship or burdens.(When the data was finally supplied, during the present hearing, the station's businessmanager reported that the 13-page document had been prepared by her in 51/2 hours,plus her typist's time.)Counsel suggest that the union negotiator's first specificationcalled for weekly data, which Respondent could not readily provide since its pay-roll records were maintained for biweekly pay periods.Any contention, however,that Respondent's performance of its obligation to provide the requested data wasthereby excused, must be rejected.First, lack of clarity in the record would fore-close any determination-consistent with counsel's suggestion-that Ellingsworthcontinued to demand weekly salary and fee data throughout the first three bargain-ing sessions; while it is clear that his June 14 request did specify his need for suchdata segregated by payroll periods, this presumptive revision of his first request couldhave been previously presented.Secondly, Ellingsworth's request-when first pre-sented-was consistent with the contractual provisions relative to compensation.Since the station's payroll practice differed from contractual formulations, GeneralManager Hogue-presumed to be fully aware of clerical procedure within his ownorganization-could have clarified the matter readily, thereby reducing any burdenupon the staff to a minimumSince management failed to make the station's situa-tion clear, forthwith, no contention can now be made that whatever hardship theUnion's request created could not have been avoided. Such a claim could hardlybe considered warranted, particularly when viewed in the light of Ellingsworth'spromptly demonstrated readiness to modify his request when apprised of the firm'sbiweekly payroll period practice.Thirdly, without such revision of the Union'srequest, even, Respondent's failure to comply therewith cannot be considered ex-cused.For, as the station's counsel, themselves, note, this Agency has declared,inThe Cincinnati Steel Castings Company,86 NLRB 592, that:we have not held, nor do we now hold, that the employer is obligated tofurnish such information in the exact form requested by the representative. Itis sufficient if the information is made available in a manner not so burdensomeor time-consuming as to impede the process of bargaining.The station management, therefore, clearly could have supplied the salary and feeinformation requested, segregated by payroll periods, without risk. Instead, dataconsiderably less specific than the Union's negotiator wanted and needed wasprovided.By way of summary: Despite the General Counsel's failure to prove any clear-cut refusal by the Respondent to furnish salary and fee data, detailed consistentlywith the Union's request, substantial support can be found for a determination, uponthe record, that the Company made no reasonably diligent effort to obtain or providethe desired information.John S. Swift Company, Inc.,124 NLRB 394, enfd. 277F. 2d 641 (C.A. 7). Respondent's failure in this respect speaks louder than theprofessed willingness of its negotiators to provide the material requested.Counsel for the Respondent station argue that its May 11 and June 14 submis-sions provided "reasonable proof" for the firm's position regarding fees earned bystaff announcers, and that management's failure to provide the requested materialwithin the detailed format which Ellingsworth desired did not impede the collective-bargaining process.These contentions, likewise,must be rejected.Respondenthas misconceived the nature of the statutory right which its course of conduct canbe said to have flouted.The General Counsel makes no contention, comparable tothatmade in theTruittcase, that union negotiators are entitled-request havingbeen made-to receive "reasonable proof" with respect to Respondent's claim thatthe compensation of staff announcers currently equalled or exceeded the compensa-tion received by such announcers for a competitive station.Testimony suggests ratherthat Ellingsworth requested data regarding actual, instead of average, fees specificallybecause such figures would reveal compensation trends which might reasonablydetermine the Union's position relative to fee schedules.Further, station manage-ment officials cannot realistically argue that their failure to provide requested datadid not delay or block bargaining.Respondent broached the subject of revisedcompensation schedules for announcers at the second bargaining session.Despitesome general discussion of salary and fee questions thereafter, no concrete pro- 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDposals appear to have been discussed prior to the August 16 session.Nothing inthe present record would foreclose a determination that Respondent's prompt sub-mission of the data requested might have facilitated some earlier discussion ofsuch "pork chop" questions.Further, Respondent suggests that-since union negotiators made their last refer-ence to prior compensation data for staff announcers during theAugust 16session-management's failure to provide such data "played no part" in subsequent develop-ments challenged by the General Counsel as manifestations of bad-faith bargaining.This contention-like others previously noted-ments rejection.First,Ellings-worth's request, clearly, was still viable subsequent to its last repetition; variouscompensation questions, though close to resolution after the August 23 session,were still subject to negotiation.Further,Respondent's September 8 proposalcovered two alternatives with respect to the compensation of staff announcers; nego-tiationswith respect to these alternative proposals, clearly invited by the stationmanagement, would certainly have been facilitated by the submission of salaryand fee data previously requested.Under such circumstances, Respondent cannotcontend, legitimately, that its failure or refusal to provide requested information"played no part" in the later developments characterized by the General Counselas reflective of the firm's refusal to bargain.The propriety of a present determination that Respondent's failure to producerequested data-subsequent to the collapse of fruitful negotiations-merits con-sideration as a significant revelation of the firm's refusal to bargain in good faithcannot be vitiated by production of the requested material during the hearing'sprogress.The Union's need for salary and fee information-evaluated with dueregard for the legitimate purposes which that information would reasonably becalculated to serve-was wholly connected with the period of negotiations.Cf.Oates Bros., Inc.,135 NLRB 1295.While views with respect to a contract werebeing exchanged,union representatives possessed of the requested data would havebeen enabled to give their members competent representation,while seeking a con-tractual consensus with the respondent enterprise.And-since the data withheldby the station related to questions which the parties had not yet been able to resolve-some expectation would certainly seem warranted that the removal of such anobstacle to reasoned discussion would have facilitated agreement.Respondent'sbelated submission of the data requested-since the Union had clearly been deprivedof any opportunity to use such information in a bargaining context-mocks thestatutorymandate; treatment of the late submission as sufficient compliance withRespondent's statutory obligation would permit the firm, realistically, to avoid theconsequences of prior wrongful behavior.Considered in context,therefore-with due regard for the record evidence regard-ing the previous relationship between the parties, prior events explanatory of theirultimate behavior at the bargaining table, andthe course which"negotiations" tookafter August 29 particularly-Respondent's continued failure or refusal to providethe data which the Union requested must be considered a significant manifestationthat the station management,subsequent to the date designated as crucial,lackedany sincere purpose to reach a contractual consensus.(b) Respondent'swithdrawalofpreviouslydelegatedauthoritytoconducteffectivenegotiations;Respondent's shift of position and reassertion of pre-vious contract demandsWhile Respondent stands charged with bad faith-purportedly revealed throughcancellation of the scheduled August 30 negotiations and subsequent developments-the further contention has been made, based upon the General Counsel's amendmentof the complaint,that the firm's management failed,from the outset,to give itscollective-bargaining representatives sufficient authority to enable them to negotiateeffectively.(Though superficially inconsistent with the complaint'sbasic chargethat Respondent refused to bargain collectively"commencing on or about August29, 1960, and at all times thereafter" this aspect of the General Counsel's case mustnecessarily be construed as a charge thatmanagement's course of conduct subsequentto the date notedsufficed to reveal deficiences with respect to the previously delegatedauthority of the firm's negotiators.)Considered as a whole, however, record evi-dence fails to provide preponderant support for such a determination.When negotiations began,clearly Respondent station's general manager-vestedwith sufficient authority to bind his firm, by virtue of his official corporate position-represented himself as possessed of full power to meet with the union representatives,to negotiate with respect to various contract proposals, and to consummate whateveragreementmight be reached. (These representations, though verbal, were pre- KXTV129rented with such vigor as to carry conviction.The committeemen present for theUnion had no reason, for doubt, besides, with respect to the truth of Hogue's repre-sentations; severalmonths previously he had negotiated in Respondent's behalf,and signed,,a contractual supplement dealing with "video tape recording" fee sched-ules.)The station's designation of Larry Corbett as "principalspokesman" waslikewise calculated to convey its desire for meaningful negotiation; Corbett wasan experienced negotiator of labor contracts, known as such to the AFTRA repre,sentatives.Subsequent developments, however, proved that the station's negotiatorswere not really vested with plenary authority.Questioned with respect to theirpowers, Petersmeyer testified that the firm's representatives had been given the powerto negotiate and sign a contract, but that they were not given auhority to signany conract without prior consultation with him. (Despite the General Counsel'scharacterization of the testimony proffered by Respondent's president as "cloudy"and "confused," that testimony provides substantially all the record evidence pre-sented with respect to the authority of Hogue and Corbett to function as Respondent'snegotiators.Since the comments which Petersmeyer provided-despite their gen-eralized character-seem consistent with the demonstrated behavior of Corbett andthe station's general manager, his recital with regard to this aspect of the matter hasbeen credited.)Respondent's president described these representatives of his firmas authorized to participatein bargainingconferences, wherein they might set forththe station's position and listen to presentation of the Union's position, with a viewto the development of some common "meeting-ground" within which a contractualconsensus might be reached, consistent with certain prior policy determinations byRespondent's management.Further, Hogue and Corbett were described as author-ized to sign any contract negotiated within the limits previously determined as theresult of policydiscussions.According to Petersmeyer, Corbett had described his settled practice in tradeagreement negotiations as a practice which called for the thorough exploration ofevery possible avenue which might lead to some contractual accommodation; fur-ther,Corbett had declared that any concrete proposals made by him in behalf ofhis principal would be presented for the Union's concurrence in writtenform; aspart of a package proposal prepared after consultation with responsible companyrepresentatives.Respondent's president -testified that Corbett's description of hisprocedure had sounded satisfactory.Whenever some substantial departure from the firm's original proposal might seemwarranted, Petersmeyer declared, Corbettand Hoguewould be expected to discussthe propriety of such a departure, first, with him; the station's president referred totheir shared "general understanding" that any written proposal which reflected adeparture from the firm's first contractsuggestionwould be presented to Respond-ent'sNew York office, for consideration and comment, before its submission to theunion negotiators.Queried with respect to the power of Respondent's negotiatorsto explore-dur-ing bargainingsessions-the possibilityof some compromisesettlementson particularpoints which might vary from written proposals, Petersmeyerdeclaredthat Corbettand Hogue were authorized to "move beyond" pending written proposals, withincertain limited areas previously defined in policy discussions; within these designatedlimits they were freeto suggest to union spokesmen that sometentatively discussed ad-justment of Respondent's current position might be wrappedup ina revised pack-age proposal.According to Respondent's president, however:... it was my understanding that what would be in that, as far as any kind ofa commitment, would be part of a package, would be in writing, and I wouldhave a chanceto see it,so we couldsay "this iswhat itis goingto cost" andevaluate whether we could go that far or we couldn't . . . It is my understand-ing that they were to find out what the Unionposition was onsuch matters andwould tell the Union that this sounded like it was a possibility and "we want tothink about this andcomeup with something that would be a proposal."Petersmeyer specified both wage matters and Respondent's health and welfare pro-posal as subjects with respect to which ,Respondent's negotiators had been given suchfreedom of maneuver.The testimony which the Respondent'spresidentprofferedwarrants adetermina-tion, generally, that Hogue and Corbett were empowered to discuss various con-tractual questions, to suggest and consider the possibility of particular modificationswithin their principal's "package proposal" currently under discussion, and to presentthe union negotiators with complete contract proposals, modified on the basis ofnegotiations, subsequent to Petersmeyer's review of the modified package.Re-spondent's spokesmen were directed to state and hold positions on certain matters 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsistently with previously determined company policy, absent Petersmeyer's priorclearance regarding some possible deviation; with respect to other contract questions,however, Respondent's negotiators were free to make tentative suggestions for pos-sible compromise settlements without prior consultation, since the firm's presidenthad previously delineated their freedom to suggest compromise possibilities, withincertain defined limits.The failure of employers to confer competent authority upon their bargainingrepresentatives, sufficient to permit their entry into binding agreements, cannot beconsidered necessarily probative of bad faith.See e.g.,Lloyd A. Fry Roofing Com-pany v. N.L.R.B.,216 F. 2d 273 (C.A.9);McLean-Arkansas Lumber Company,Inc.,109 NLRB 1022;Capital Transit Company,106 NLRB 169, 175. The char-acter of their agent's powers, however, may well be a factor worthy of consideration,when such judgments are required.Lloyd A. Fry Roofing Company v. N.L.R.B.,supra, at275-276;Great Southern Trucking Co. v. N.L.R.B.,127 F. 2d 180, 185(C.A. 4).Herein, the General Counsel contends that the Respondent firm, whennegotiations reached their 11th hour, demonstrated that the power of its representa-tives had been limited to the transmittal of proposals; such a manifestation is char-acterized as a significant part of the totality of Respondent's conduct, demonstrativeof its failure to bargain in good faith.Petersmeyer's testimony, however-which record evidence with respect to thehistory of negotiations confirms-reveals that spokesmen for the firm were free todiscuss all contract proposals and counterproposals, to promote the clarification andlimitation of disputed questions thereby, and to propose tentative compromises, sub-ject to later formal presentation as part of a complete written proposal.While theRespondent station did fail or refuse to vest its representatives with plenary powers,theywere more than mere couriers.Throughout the negotiations-particularlysubsequent to the significant August sessions previously noted-Corbett, togetherwith Respondent's general manager, provided his principals with appraisals of theunion demands, and forwarded recommendations calculated to promote a contractualsettlement.Some greater delegation of authority to Respondent's spokesmen might well haveexpedited negotiations.Employers, however, cannot be faulted for their failure togive bargaining representatives the authority to make final on-the-spot commitmentsrelative to contract proposals, without an opportunity to consult with their principals.Lloyd A. Fry Roofing Company v. N.L.R.B., supra,at276; Midwestern Instruments,Inc.,133 NLRB 1132; seeMilwaukee Electric Tool Corporation,110 NLRB 977;Capital Transit Company, supra.Whatever judgment may be warranted by therecord, therefore, with respect to Respondent's course of conduct-considered in vari-ous other respects-the station's management cannot be found to have violated itsstatutory duty by some initial failure to give its collective-bargaining representativessufficient authority to permit effective contract negotiationsThere can be no doubt, however, that Petersmeyer's September 3 determinationto present union negotiators with a final proposal-since that proposal represented areversion, substantially, to the station's April 23 contract submission-reflected hisrepudiation of various tentative agreements, compromises or concessions which Re-spondent's previously designated negotiators had considered necessary or justifiable.Nor can there be any question but that Respondent's management, through presenta-tion of the firm's September 8 contract proposal for union concurrence or rejectionwithout further revision relegated Corbett, previously designated as the firm's re-sponsible spokesman, to a messenger's role.Whether negotiators seek a contractual consensus through successive definitivesettlements reached with respect to various discrete contract questions separatelyconsidered, or through tentative settlements negotiated with respect to such questionssubject to review within their total contractual context prior to some principal's finalacceptance, the statutory "good faith" standard remains relevant.Thus, while partiesprivy to such negotiations may claim the right to keep their cross-table discussiontentative, reserving every definitive statement of their position for presentation withinwritten "package" proposals, such procedures can only be followed, legitimately, with"serious intent to adjust differences and to reach an acceptable common ground "N L R.B. First Annual Report, pp. 85-86, cited with approval inN.L.R.B. v. Insur-ance Agent's International Union, AFL-CIO, supraParticipants in contract negotia-tions, therefore,may freely present completely integrated package proposals, butdisputed questions, wrapped up in such packages, must necessarily be consideredseparately,meaningful negotiations cannot be conducted merely through some mu-tual exchange of complete contract drafts.Shortly, then, package concepts cannot be utilized to frustrate "give and take"negotiations. KXTV131Nor can such concepts, legitimately construed, permit parties to present for con-currence-without notice or opportunity for discussion-demands previously com-promised or withdrawn.International Furniture Company,106 NLRB 127, 141,enfd. 212 F. 2d 431 (C.A.5); National Shoes, Inc., and National Syracuse Corpora-tion,103 NLRB 438, 449, enfd. 208 F. 2d 688 (C.A. 2). Shifts in position, coupledwith the renewal of stringent contract demands previously relinquished--especiallywhen such developments climax 5 or more months of negotiation-have routinelybeen found revelatory of bad faith.Crow-Burlingame Company,94 NLRB 997;J.W. Woodruff, d/b/a Atlanta Broadcasting Company,90 NLRB 808; FranklinHosiery Mills, Inc.,83 NLRB276; Tower Hosiery Mills, Inc.,81 NLRB 658. Par-ticularly, resubmission of a respondent firm's "package contract" proposal, with termssubstantiallymatching those of a proposal previously rejected-with respect towhich no further discussion had taken place-has been found contributory to acourse of conduct characterized as departing from good-faith negotiations.QuakerState Oil Refining Corporation,121 NLRB 334, affd. 270 F. 2d 40 (C.A. 3). Re-garding this aspect of the negotiations, the Board found, in the cited case, that:. . . the Union objected that it was not given an adequate opportunity toexpress to the Respondent the basis for its dissatisfaction with the contract orto seek some mutually satisfactory compromise.The Union therefore asked fora further opportunity to negotiate the disputed contract terms.The Respond-ent, however, demanded that the contract be immediately resubmitted to themembership as representing its "final" offer, and that the Union advise thecompany by February 3 of the membership's decision.With matters in such a posture, the designated Respondent's threat to close partof its operations, and their subsequent closure, was held violative of the statute.With respect to the propriety of some respondent firm's determination to with-draw contractual commitments previously made-firmly or conditionally-prelim-inary to the presentation of new proposals, further Board precedent may be noted.Edward Shannon, et at., a partnership d/b/a Shannon & Simpson Casket Company,99 NLRB 430, enfd. F. 2d 545 (C.A. 9). Therein, union negotiators were found tohave accepted all terms of the employer's proposal, with a single exception.Withmatters in this posture, the Board declared:.we are completely satisfied and find that Respondent foreclosed the ,possi-bility of reaching an agreement by refusing to confine further negotiations tothe one disputed issue and by virtually withdrawing all of its proposals therefor[sic] accepted by the Union as a basis for concluding an agreement.Demands by the Respondent's representative during the final stage of negotiations,that they begin anew were found calculated to have "demoralizing and frustrating"effectsPrevious Board determinations were noted, finding evidence of bad faith inthe repudiation of tentative agreements, even though no contractual obligation couldbe considered attached theretoParallel considerations would seem to be relevant and determinative in this case.Concededly, the station's September 8 proposal-prepared consistently with Peters-meyer's previously formulated decision-primarily reflected the renewal of prior pro-posals,many of which had been previously rejected or withdrawn.And recordquotations would clearly warrant a determination that Respondent's demand forunion concurrence with respect to this final proposal, taken as a complete package,foreclosed every possibility of further negotiation.The testimony proffered revealsa general consensus, indeed, that Respondent's September 8 submission constitutedan ultimatum, reasonably calculated to present union members with Hobson's choice,complete capitulation with a resultant loss of face or some final resort to strikepressure(Respondent's presentation of two alternative compensation schedulesfor staff announcers, did not really invite further negotiation; union representativeswere merely requested to chose between the schedules as presented.)Not onlydid Respondent revert.to demands previously relinquished-coupled with some newproposals-presenting them for union concurrence within the firm's "final" packageand foreclosing any possibility of further negotiation, while doing so, Respondentswept from the bargaining table every tentative concession, compromise, or suggestionrelevant to a contractual consensus previously propounded or promised seriousconsideration.Detailed review of the station's final proposal clearly reveals management's deter-mination to revive demands previously withdrawn, and to present new proposalsfor union concurrence without any chance for discussion.For example: Respondent'soriginal demand that staff directors be excluded from contract coverage, withdrawnto facilitate a settlement pursuant to the firm's June 8 proposal, was renewed. (Refer-672010-63-col 139-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDence has previously been made to the complete propriety of Respondent's demand forthe exclusion of staff directors from contract coverage; clearly no determinationwould be warranted that renewal of this demand,per se,constituted a refusal tobargain.However, station management's prior declaration of willingness to nego-tiate for such personnel, likewise, could never have been found statutorily barred.Throughout, representatives of the Respondent firm were free, legally, either tobargain or refrain therefrom with respect to the wages, hours, and working condi-tions of staff directors.CompareN.L.R.B. v. Wooster Div. of Borg-Warner,356 U.S.342, 351 (dissent).Shifts of position with respect to the matter, therefore, certainlymerit consideration, since they may well be revelatory of Respondent's state ofmind, lust as comparable shifts by the firm regarding other contract questionslegally open for negotiation might well be considered suggestive of bad faith.Pre-sumably, Petersmeyer had reviewed and ratified Respondent's written declaration ofreadiness to bargain for directors.No change in the station's situation, thereafter-sufficient to warrant a change in management's viewpoint with respect to this matter-has been cited.Under the circumstances, renewal of Respondent's prior demand fortheir exclusion clearly merits treatment as relevant.)Originally,Respondent haddemanded deletion of the joint contract's language prohibiting the employment ofmore than one part-time staff announcer for every three full-time staff announcers.By June, this demand had been withdrawn.The September 8 proposal, however,contained a suggested contract provision which reflected a deletion of the prior con-tract's language.Further, management's final proposal contained a redefinition of part-time employ-ment under which,the station would be free to hire announcers, compensable at part-time rates, for as many as 30 hours per week; Respondent's April 23 proposal hadretained the pri or contract's definition of part-time work as work for 20 hours orless.Desire on the part of the Respondent firm to extend its freedom of hire withrespect to part-time announcers had never been suggested, previously, during nego-tiations.Originally, Respondent had proposed a contractual change calculated to liftmanagement's obligation to give 72 hours' prior notice with respect to all workschedule changes.Pursuant to the firm's proposal, such notice would have beenexcused whenever schedule changes were required because of emergency illness"or other cause beyond the control of the station" which did not permit adequatenotice to be given.Further, management had pressed for deletion of any contractualreference to penalty payments, previously required whenever schedule changes wereposted without 72 hours' prior notice, under circumstances wherein such notice wasnot contractually excused.On June 8, Respondent had declared the matter "with-drawn" for handling on the station level.On September 8, however, Respondentproposed the restoration of prior contractual language relative to a $5 penaltypayment, but called for exceptions whenever schedule changes resulted from emer-gency illness "or other cause beyond the control of the station," consistently with itsfirst proposal.Under AFTRA's prior contract, work during a staff employee's sched-uled 12-hour rest period between work shifts, or his 60-hour rest period betweenworkweeks, was defined as overtime work, compensable at double-time rates.spondent first proposed compensation for such work at time and one-half rates. ByJune 8, however, the station's formal position was that "overtime provisions for theturn-around period and rest period shall remain the same as in expired agreementand in accordance wtih past practice."Despite this concession, the station's finalproposal called for compensation at the time and one-half rate for hours workedduring scheduled 60-hour rest periods between workweeks. Initially, Respondenthad proposed modification of prior contractual provisions with respect to rehireafter layoff through addition of capability considerations to length of prior tenureas a criterion of reemplyoment eligibilityOn June 8, however-while notingreversation of the right todiscussthe suitability of specific personnel for availablework in cases of rehire-management declared that seniority would be protected,and foreswore arbitrary action.By September 8, Respondent had reverted to itsoriginal proposal.With respect to free-lance performers, Respondent first suggested a general reviewof compensation matters; no specific proposals were made, except for a declarationof the station's "belief" that staff announcer fees for transcriptions and for "live"spot announcements should be set as a minimum payable to free-lance personnel.On June 8, the firm proposed renewal of the prior contract's fee schedule, with buttwo modifications: (1) distinctions were proposed to be drawn between extra per-formers, usable in crowd scenes without fee, and incidental performers, compensatedpursuant to arrangements negotiated at the time of their assignment; (2) suggestionwas made that fees for spot announcements should be negotiated wtih the freelanceperformer's agency, with staff announcer spot fees as a minimum. By September 8, KXTV133however, these proposals had been changed:(1)While proposing to exclude "mis-cellaneous persons" in crowd scenes from any contractual compensation schedule,Respondent further proposed to extend the definition of "incidental performer" toperformers with"limited scripted or memorized lines"; -such personnel would therebybe removed from the "principal performer"category and receive compensationpursuant to a lower contractually set fee schedule; (2) spot fee schedules were pro-posed for the contract,slightly higher thanthe staff announcer schedules,but sub-stantially lower than the fee schedule under the prior contract.Neither of thesefinal proposals,though discussed during the August sessions,had previously beenpresented formally; both represented a retreat from Respondent's prior offer.Further,station management first proposed that free-lance performers disadvantaged throughthe cancellation of a guaranteed 13-week contract, through no station fault, shouldbe compensated at the contractual"one-time" rate.By June 8, this proposal hadbeen specifically withdrawn.Three months later, it was renewed.Threeout of nine miscellaneous"technical"changes, initially proposed by Re-spondent's negotiators,had been noted by June 8 as withdrawn;two of these requestswere renewed in Respondent's final proposal.Language in the prior contract haddeclared its terms bindingupon AFTRA,Respondent,and their respective successorsand assigns.Respondent had first proposed deletion of the contractual"successorsand assigns"reference.Despite management's June 8 declaration that this proposalwas withdrawn,the station'sfinal contract proposal omitted the questioned refer-ence.Respondent,likewise, had first proposed elimination of the prior contract'snight-shift premium for personnel with a tour of duty which included more than2 hours between midnight and 6 a.m.; despite management's June 8 declarationthat the night-shift premium was reinstated,the final September 8 contract proposalreflects its deletion.Presumably,Respondent's June 8 revision of its prior contract proposal had beenchecked and considered by the firm's top management,prior to its presentation.Presumablyalso, firm management had considered that revision consistent with thestation's declared bargaining objectives.No persuasive reason for Respondent's changeof mind has beencited.Arguably,changes inthe Company's competitive situationbetween the date on which the June 8 proposal was reviewed and the start of the fallprogram season-changes not previously foreseen-might have justified management'sdetermination to revive dropped demands.Nothing in the present record,however,suggests that such changes in Respondent's situation dictated its reversion to positionspreviously abandoned,during the search for a contractual consensus.Further, two provisions of Respondent's final proposal dealt with matters neverpreviously mentioned during negotiations.Reference has been made to the firm'sproposal for a revised definition of "part-time"work.Respondent also proposedthat fees should be contractually declared payable monthly rather than biweekly,consistentlywith past practice.While these matters, considered in context, maywell warrant characterization as minor, Respondent's determination to press forthem as part of a highly complex package proposal,presented at the 11th hour,persuasively suggests that station management no longer desired to seek a contractualconsensus through "good faith"negotiation.Any detailed review of the parties'August negotiations would significantly lengthenthis already long report.Considered as a whole, however,those negotiations revealsignificant progress toward a contractual consensus;such progress was conceded byallparticipants.Respondent,of course,would argue that any concessions, com-promises, or suggestions relative to contract language mentioned during thesenegotiating sessions were tentative,subject to review by the station's top manage-ment beforetheirformal submission for union concurrence within the contextof a package proposal.Nevertheless,record evidence establishes that Corbettand Hogue were functioning,throughout this crucial period, as Respondent's dulyauthorized negotiators;both were considered fully qualified to represent the station,and, therefore,to review the firm's proposals,make concessions,or suggest com-promise solutions for disputed questions,within defined limits, particularly withrespect to compensation or health and welfare matters.(Concededly,Corbett hadcome to the Respondent firm well recommended;station management, clearly, con-sidered him competent and well qualified.)Respondent's bargaining objectives werewell defined;Corbett and Hogue, concededly,were fully cognizant of those objectives,Further, both were fully advised with respect to contract questions about which Re-spondent wished them to be firm, and matters with respect to which they possessedlimited freedom of maneuver.Yet-despite concessions with respect to their knowl-edgeableness and competency-Petersmeyer's testimony reveals his determination toreject nearly every suggestion proffered by his negotiators as reasonably calculatedto narrow areas of disagreement with the union spokesmen.(Some parts of the 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony proffered by Respondent's president suggest that his determination mayhave been triggered by resentment over Hogue's failure to settle matters previously,pursuant to instructions received; such a conclusion, however, would be speculative,and cannot be considered required.)His professions of belief that the station couldnot "live" with contractual provisions approximating those which Corbett and Hogue-had promised Respondent would consider clearly reflects a substantial repudiationof their services; considered in the light of his previously stated views as to their-competency, such professions smack of stultification.Cf.N.L.R.B.v.R.D. Nesen,211 F. 2d 559 (C.A. 9), in this connection.Further, note should be taken of the fact that many of Respondent's contractproposals-left to moulder during the lengthy negotiations or tentatively scheduledfor withdrawal-were but remotely related to Respondent's professed bargainingobjectives.Elsewhere, these objectives have been noted as Respondent's desire forsome improvement of its competitive position within the Sacramento market, coupledwith greater operational flexibility.Quite a few September 18 proposals, however,seem more reasonably directed toward union harassment and restriction than to-ward realization of the station's purpose.For example: Respondent's demand that"successors and assigns" be deleted from any contractual designation of partiesbound; Petersmeyer's out-of-hand refusal to consider or discuss any revision of thefirm's position with respect to the contractual denial of "picket line observance"privileges; stationmanagement's proposed cancellation of AFTRA's prior right to-representmembers involved in some "controversy or dispute" with the company;Respondent's demand, newly presented, that fees be recognized as payable monthly;management's proposal for 4 month's extension of the normal summer vacationperiod; station demands for some limitation of seniority's significance, through quali-fication of the contractually confirmed right to rehire after layoff; and, finally, Re-spondent's proposal to limit the reemployment rights of station personnel after pe-nods of military service to those rights created by statute. Some of these proposals,legitimately, could have been considered withdrawn. (Respondent's June 8 proposal,referring to "certain other technical amendments" previously suggested, had char-acterized most of those amendments as changes which merely involved clarificationor compliance with the law; various "other proposals" not specified were declaredto be withdrawn.) Should we conclude, for argument's sake, that such proposals werestillpending, general discussion throughout the August negotiations-characterized,as those negotiations were, by a generally favorable climate-clearly suggested thepossibility of limbo as their final destinationRespondent's persistence then, with)respect to their necessity within the "final" package proposal, cannot but contribute,persuasively, to a determination that the firm's proposal did not represent "goodfaith" response to a genuine deadlock.While a witness, Petersmeyer mentioned his previous belief that union negotiatorshad deliberately stalled any real discussion of Respondent's original proposal; .pur--portedly, that belief had provided partial motivation for his determination to renewprior demands within the firm's September 8 submission.Counsel now contend thatAFTRA spokesmen had been motivated toward a strategy of delay because of theirwish to retain some freedom of maneuver in negotiations until NABET's contractterminated, coupled with their supposed desired to postpone contract settlementuntil shortly before the start of the fall program season.The record, however, simply will not support such contentions regarding uniontactics or motivationEllingsworth, clearly, was prepared to discuss concrete ques-tions after April 23; while his prompt characterization of Respondent's original sub-mission as retrogressive may have left the station management somewhat nonplussed,nothing he did could be considered calculated to forestall the presentation of revisedcompany proposals.When contract discussions were suspended on May 11, theyweresuspended on the initiative of Respondent's representatives.Thereafter,Corbett-though promptly made aware of his authority to continue negotiations asthe station's sole spokesman-made no effort to let Ellingsworth know that he wasso authorized until charges of refusal to bargain were filed.When bargaining ses--sions were resumed, Corbett was told of Ellingsworth's desire to conclude negotia-tions before his scheduled July 1 departure for Denver talks, followed by AFTRA'snational convention; despite this knowledge with respect to Ellingsworth's program,Corbett, for some reason never made clear, could not continue face-to-face discussionsafter the June 14 session.And-when later told of Ellingsworth's willingness todelay his long-planned vacation at July's end-Corbett disicaimed any desire toforce revision of the union negotiator's personal plans.With matters in this posture,justification cannot be claimed for Petersmeyer's professed belief that. Respondent wasconfronted with a union stall KXTV135Further ground for rejection of Petersmeyer's contention may be found in Fivey'sdemonstrated readiness to present substantially revised union proposals duringEllingsworth's absence, with which may be coupled McCue's subsequent proffer ofcompromises regarding several significant contract questions.Far from suggestingstrategic delay, AFTRA'swillingnessto continue negotiations despite Ellingsworth'sabsence, I find, reflects a desire for some sort of contractual accommodation withreasonable promptitude.Progress in that direction may have been meager, beforeEllingsworth's return, but station management, clearly dedicated to the vigorous pur-suit of a hard bargain, cannot now complain, legitimately, that union negotiators,likewise, took relatively firm positions or yielded ground reluctantly.Had Respondent presented a final proposal which matched its June 8 submis-sion-refraining from the revival of demands therein compromised or the presenta-tion of new matter-some justification might be claimed for the firm's present conten-tion that the resultant bargaining deadlock was genuine. Station management, how-ever, did more than reveal desire to stand fast upon prior proposals with respect towhich further concessions would not be given; considered in context, the firm's`new" package was retrograde.Proof of significant changes, not previously fore-seen-either with respect to the station's financial situation or program plans-couldconceivably have justified Petersmeyer's determined reversion to positions previouslycompromised or withdrawn.N.L.R.B. v. Minute Maid Corporation,283 F. 2d 705,711 (C.A.5); Solar Aircraft Company,109 NLRB 130.Witnesses for the firm,however, proffered no testimony probative of such changed circumstances. (Refer-ence has been made to Petersmeyer's witness-chair comment, proffered to justify hiscourse of conduct, that the firm's original proposal had not been given sufficientconsideration.This was his only claim.Record evidence warrants a determinationthat every conceivable problem with respect to Respondent's competitive position,coupled with management's purported need for more operational flexibility, had beenfully considered by the firm's top management both before Hogue's April 23 presenta-tion, and before submission of the station's revised June 8 package.Petersmeyerproffered no testimony relative to later developments.)Substantially, Respondentmerely took the position that imminence of the fall program season's "magic date"made some sort of prompt settlement necessary.Under these circumstances, man-agement's present contention that submission of its revised September 8 proposalconfirmed or created a genuine deadlock clearly warrants rejection.Considered as a whole, Respondent's course of conduct subsequent to August 29-beginning with the decision of the firm's New York management to withhold com-ment relative to various compromise suggestions proffered for their considerationprior to the scheduled August 30 bargaining session-reflects lack of willingness tofollow a procedure reasonably calculated to narrow or eliminate areas of disagree-ment.With the consequent forced cancellation of the August 30 session and Peters-meyer's decision to take personal, on-the-spot, command of further negotiations,ground work for the firm's final proposal was laid.That submission, clearly, con-stituted an ultimatum; despite Petersmeyer's claimed desire to focus discussion uponthe station's proposal, disagreement between the parties was thereby rendered broader.Essentially,Respondent relinquished its policy of negotiation with reasonable firm-ness-which had brought the goal of contractual consensus within reach-for a policyof dogged intransigence "more likely to discombobulate than to compose" differ-ences.See Justice Frankfurter,TextileWorkers Union v. Lincoln Mills, 353U.S.448, 464, dissenting in another context. Such conduct persuasively suggests absenceof the "state of mind" required by statutory standards.(c)Respondent's direct bargaining with employeesConsidered in context,Petersmeyer's decision to explain the Respondent firm'sposition to the station staff,personally,must likewise be considered subversive of thecollective-bargaining process.True, the discussion between Respondent's president and variousAFTRAmembersduring the September 4 session did not involve"give-andltake"negotiations; norcan it be said that Petersmeyer made any patent effort to denigrateAFTRA ordisparage itsnegotiators.The record,however, fully sustains the General Counsel'scontention that the station'smanagement knew or suspected the reluctance of certainAFTRAmembers to contemplate the possible consequences of union firmness innegotiations.Hogue had specifically apprisedFivey of his belief that unionspokesmen were pressing for more thanAFTRA'smembership,confronted with acrunch,would demand;clearly, some station representatives believed that the unionnegotiators and certain of the represented station personnel had divergent viewswith respect to the necessary elements of any passable contractual consensus. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithin such a context, Petersmeyer's presentation of Respondent's forthcomingproposal, characterized by him as the station's "current and final" contract offer, wasclearly calculated to convey the suggestion that strike action would be necessaryshould the union membership wish to compel some modification of management'sposition.(While a witness, Petersmeyer conceded telling employees that "this" mightseriously affect them and their families; questioned as to his meaning, Respondent'spresident testified that he had meant, "that if they felt the proposal we were makingwas one that they couldn't live with and hence took economic action in the formof a strike," their decision to take such action would be important for them and theirfamilies.)Thereby,members of AFTRA present, conceivably disaffected orreluctant to face a possible cessation of work, were invited, covertly but clearly, tobring pressure upon their union spokesmen for some contract settlement on Respond-ent's terms.Cf.N.L.R B. v Giustina Bros. Lumber Co,253 F. 2d 371, 373 (C.A. 9).Since the station's proposal, considered elsewhere in this report, basically reflectsa rejection of the collective-bargaining process, Petersmeyer's course of conductmerits characterization as one more significant manifestation of his desire to achievesome definitive accommodation with respect to wages, hours, and conditions of workbyforce majeure,rather than voluntary contractual. consensus.(d)Respondent's unilateral changesCounsel for the Respondent firm concede its September 13 promulgation andeffectuation of certain unilateral changes with respect to wage rates, hours, andother terms and conditions of work. Board precedent would clearly warrant a deter-mination that such a course of action-particularly when taken without union con-sultation, or during negotiations with union spokesmen directed to the mutual settle-ment of differences-tends to reflect determination by the firm ,to bypass such unionnegotiators, and persuasively contributes to a conclusion that prior contract discus-sions constituted mere bad faith pretense.N.L.R B. v. Crompton-Highland Mills,Inc.,337 U.S.217; N.L.R.B. v. Williamsburg Steel Products Company, supra.Coun-sel for Respondent contend, however, that no such broad principle should be con-sidered germane within the present context.While an employer-so the argumentruns-may be statutorily obligated to bargain regarding employment conditions, hemust be found free to make any changes in his method of operation dictated bybusiness considerations, whenever he cannot-despite reasonable, honest, and fairdiscussion-persuade the union to concur. SeeN L.R B v. Bradley WashfountainCo., 192 F. 2d 144, 148 (C.A.7);Morand Brothers Beverage Co., et al.,99 NLRB1448.Essentially, the stations counsel argue that circumstances sufficient to warrantBoard reference to this qualification of basic doctrine justified Respondent's decisionto make the changes questioned.Basically prerequisite to the validity of such a claim of justification, however, somedetermination must be made that the negotiations had reached a genuine impasse.N L.R.B. v. Andrew Jergens Co.,175 F. 2d 130, 136 (C A. 9). As the Ninth Circuitobserved in the cited case:. . . it is contended that when an impasse is reached between the bargainingparties so that there is a suspension of negotiations, the employer is free to actwith respect to terms and conditions of employment to which the union wouldnot agree.SeeN.L.R.B. v. The Sands Mfg. Co.,306 U S 332. We think thisprinciple is limited to cases where there has been a bonafide but unsuccessfulattempt to reach an agreement with the union, or where the union bears theguilt for having broken off relationsIn such a situation the employer hasfulfilled his statutory obligation and is free to exercise his power of managementCf.N.L.R.B. v. The Sands Mfg. Co., supra; Montgomery Ward, Inc.,39 NLRB229In the instant case respondent was found to have refused to bargain ingood faith.Under this circumstance the unilateral wage raise may be said tohave been in furtherance of that refusal and, viewed in the light of respondent'scontinued attempts to circumvent the effect of the Teamsters' certification,furnishesadditionalevidenceof its bad faith toward its bargainingresponsibilities.The mere fact that negotiations may have proven eventually futile, through displaysof unalterable adamancy by both parties. will not suffice to support a conclusion ofimpasse, within the meaning of the doctrine Respondent citesCity Packing Com-pany and Trinity Packing Company,98 NLRB 1261, 1269When superficiallylegitimate dogged determination has been found reasonably due to some employer'sPack of willingness to approach negotiations with an open mind, his covert rejectionof the union as a properly authorized employee representative, or his predetermined KXTV137intention to forestall any contractual consensus-with all of these elements collec-tively subject to characterization as reflective of bad faith-the simple fact ofimpasse becomes nothing more than a colorable shield, behind which unilateralchanges in working conditions by the firm cannot be legitimatized.Elsewhere in this report, reference has been made to various aspects of Respond-ent's general course of behavior-subsequent to the crucial date designated in thecomplaint-which reveal the firm's renunciation of good-faith negotiation.Con-sidered in such a context, the firm's final proposal, which the station management'sSeptember 13 memorandum purported to effectuate, can be found to have forced abargaining impasse, patently contrived to permit Respondent's circumvention of thecollective-bargaining process.Since the station's "Operation and CompensationChanges" memorandum clearly furthered such an objective, the memorandum'spromulgation and effectuation provides yet another manifestation of Respondent'slack of willingness to meet its statutory bargaining responsibility.SeeN.L.R.B. V.American National Insurance Co.,343 U.S. 395, 401; N L.R.B.v. Edward Shannon,et al., d/bla Shannon & Simpson Casket Company,208 F. 2d 545, 548 (C.A. 9), andthe cases therein cited.b.ConclusionConsidered as a whole, then, Respondent's course of conduct-beginning withthe decision of station representation to cancel their scheduled August 30 bargainingsession, and continuing through the management's September 13 promulgation andsubsequent effectuation of certain designated operation and compensation changesand the firm's September 15 refusal to bargain further-commands a determina-tion,without the assignment of conclusive weight to any single aspect of the firm'sbehavior, that Respondent's officials, on and after the first date noted, refused tonegotiate yin good faith with the Union, as the statutory representative of station per-sonnel within a unit appropriate for the purposes of a collective bargain.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of Respondent set forth in section III, above, occurring in connec-tion with the operations described in section 1, above, had, and continues to have, aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and, absent correction, would tend to lead-and in this instance hasled-to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYSince it has been found that Respondent engaged and continues to engage in cer-tain unfair labor practices, it will be recommended that the firm cease and desisttherefrom, and take certain affirmative action, including the posting of appropriatenotices, designed to effectuate the policies of the Act, as amendedSpecifically, it has been found that Respondent refused and continues to refuse tobargain collectively, in good faith, with the Union entitled to function as the ex-clusive representative of certain station employees within the unit herein foundappropriate for the purposes of a collective bargain.My recommendation, therefore,will be that the Board order the Respondent enterprise to bargain collectively, uponrequest,with the Union as the exclusive representative of employees within theappropriate unit herein found, and, if an understanding is reached, embody suchunderstanding in a signed agreement.Under the circumstances revealed in this case,such a recommendation should not be considered merely to call for an order thatcontract negotiations must start anew; since record evidence establishes that suchnegotiations-before their suspension because of conduct, attributable to the Re-spondent enterprise, herein found violative of the statute-resulted in several tenta-tive agreements, subject merely to review and modification upon reconsideration aspart of a "package" contract offer, good-faith negotiations should be resumed withdue regard for all commitments tentatively reached by August 23, 1960, beforeRespondent's refusal to bargain.CompareRome Stewarts, Inc.,20 NYSLRB 30, 39LLRM 1270 (1957). (This formulation with respect to a remedial order should notbe construed as a recommendation that the Board order Respondent to sign, upon theUnion's request, some partial agreement which would merely embody terms previouslyagreed upon by the parties in their negotiations.Cf.Feed and Supply Center, Inc.,127 NLRB 276,277; North Carolina Furniture, Inc.,121 NLRB 41,42; StylecraftFurniture Company,111 NLRB 930, 931. Since negotiators for the Union and Re-spondent had reached no consensus with respect to many significant contract aspects,their negotiations, when resumed, would necessarily have to continue until some formof complete agreement had been reached.My recommendation, therefore, should 138DECISIONSOF NATIONALLABOR RELATIONS BOARDmerely be considered a suggestion that the Board require the parties to resumenegotiations based upon whatever partial or tentative consensus had been reachedbefore their suspension, rather than upon Respondent's original proposal.)Furthermore, it has been found that Respondent's posted September 13 memoran-dum signalized Respondent's unilateral effectuation of changes in current wagerates, hours, and other conditions of employment, which cannot be justified by the de-,velopment of a genuine collective-bargaining impasse with respect to these matters.Previously, under comparable circumstances, this Agency has ordered respondentsto revoke unilateral pronouncements, and revert to conditions current before theircommission of any unfair labor practice found. Such orders have rested upon therationale that any failure to restore thestatus quoprior to statutorily proscribedconduct would allow respondents to retain the fruit of their unfair labor practices,and would give them possible advantages at the bargaining table.Recently, how-ever, the Board has refrained from the entry of restoration orders in several cases,when circumstances were found to suggest that an abrupt reversion to wage sales,hours, and conditions of work previously observed would be likely to cause consider-able confusion, and possibly might not even redound to the satisfaction of em-ployees whose rights had been violated.Superior Cable Corporation,116 NLRB1674, 1680;Beacon Piece Dyeing and Finishing Co., Inc.,421 NLRB '953, 963.When circumstances suggest that the policies of a respondent enterprise have createdsome "mixed" situation, with presumably favorable wage scales on one hand andpresumably unfavorable working conditions on the other, this Agency cannot makea reliable determination as to whether confusion and lack of satisfaction for em-ployees would result from a restoration order; their union representative wouldclearly be better situated to make such a determination.Therefore,my recom-mendation will be that the Board enter a restoration order, but one conditioned uponthe affirmative desire of employees for such an order, expressed through theircollective-bargaining representative.Since it has been found that Respondent refused or failed to supply the unionnegotiators with relevant wage and fee data requested during the negotiations, recom-mendations will be made that the Board order Respondent to supply the designatedinformation, upon request.Testimony herein reveals the preparation and submis-sion of certain wage and fee information proffered for the record by Respondent'scounsel while the bearing was in progressShould union representatives, when sup-plied with copies of the data submitted, consider it sufficient to satisfy their chiefnegotiator's request, presented during negotiations, the labor organization's freedomto waive any further submission by way of compliance would be patent; should theyconsider Respondent's record submission less than adequate, however, the firm'sobligation to comply with the order recommended herein, prospectively, should notbe considered lifted.Testimony and documentary evidence proffered and received herein, without ob-jection,would seem to warrant a conclusion that union members employed by theRespondent enterprise went on strike September 26, 1960, because of Respondent'srefusal to bargain in good faith.Within the General Counsel's brief, request ismade, therefore, that the right of these employees to reinstatement upon the strike'stermination be confirmed. (Specifically, the General Counsel's representative hasrequestedmy recommendation that the Board order Respondent to offer strikingemployees immediate and full reinstatement, upon application, to their former orsubstantially equivalent positions, without prejudice to their seniority or other rightsand privileges, dismissing, should that be necessary, any person hired on or aftertheir strike date.)Nothing in the General Counsel's complaint as it presently stands, however, wouldseem to call for a factual determination that Respondent's employees initiated anunfair labor practice strike; Respondent's answer, clearly, must be considered silenton the pointWithout formal issue properly joined regarding the strike's character,factual determinations with respect to its motivation would not appear to be appro-priate; remedial recommendations premised upon the possible status of the strikersas protestants with respect to Respondent's refusal to bareain should, consequently,be eschewed.Note should be taken, however, that possible Agency reluctance todetermine the strike's character and the resultant reinstatement right of strikers,with the complaint in its present form, will not, presumably, foreclose appropriatedeterminations should some question subsequently arise with respect to the rein-statement rights of strikers at Respondent's Sacramento television station.ShouldRespondent be charged, later, with a discriminatory refusal to reinstate suchstrikers, nothing in the statute would seem to preclude a Board determination. then,that the strike was caused by Respondent's unfair labor practices, previously found,and that the strikers retained certain reinstatement rights based upon the character WESTERN CONTRACTING CORPORATION139of their strike action.N.L.R.B. v. The Ozark Dam Constructors and Flippin Ma-terialsCo.,203 F. 2d 139, 145-147 (C.A. 8), enfg. 99 NLRB 1031, 1035-1036.Whatever rule of limitation the statute may require the Board to observe, calculatedto -prevent the issuance of complaints based upon charges reflective of stale unfairlabor practices, such rules of limitation cannot be construed, legitimately, to deprivestrikers of reinstatement rights upon the termination of an unfair labor practicestrike.Respondent's course of conduct, despite its limited thrust, goes to the very heartof the statute, and suggests the firm's purpose, generally, to limit the lawful rightsof employees.N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4). Uponthe entire record I am persuaded that the unfair labor practices found are closelyrelated to other labor practices statutorily proscribed, the future commission ofwhich may reasonably be anticipated, because of the conduct found attributable tothe Respondent enterprise in this report.The preventive purposes of the statute willbe frustrated unless recommended remedial action and any order which may provenecessary can be coextensive with the threat.Therefore, to make the interdependentguarantees of Section 7 effective, to prevent any recurrence of the unfair laborpractices found, to minimize industrial strife which burdens and obstructs com-merce, and thus to effectuate statutory policies, it will be recommended that Re-spondent cease and desist from infringement, in any other manner, upon rightsguaranteed by the aforesaid statutory provisions.In view of the foregoing findings of fact, and upon the entire record in this case,.Imake the following:CONCLUSIONS OF LAW1.GreatWestern Broadcasting Corporation d/b/a KXTV, Sacramento, Cali-fornia, is an employer within the meaning of Section 2(2) of the Act, engaged incommerce and business activities which affect commerce within the meaning ofSection 2(6) and (7) of the Act, as amended.2.San Francisco Local of the American Federation of Television and RadioArtists,AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act, as amended, which admits employees of Great Western Broadcasting Cor-poration to membership.3.All of Respondent's employees at Sacramento, California, who perform beforethe camera or microphone, exclusive of instrumental musicians performing as such,guards, all other employees, and supervisors as defined in Section 2(11) of the Act,as amended, constitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act, as amended.4.San Francisco Local of the American Federation of Television and RadioArtists, AFL-CIO, has been, at all times material, and still is entitled to recognitionas the exclusive representative of all Respondent's employees in the unit describedabove, for the purposes of a collective bargain with respect to rates of pay, hoursof employment, and other terms and conditions of employment, within the meaningof Section 9(a) of the Act, as amended.5.By refusal to bargain collectively in good faith with the labor organizationentitled to function as the exclusive representative of its employees within an ap-propriate unit, and by consequent interference with, restraint, and coercion of thoseemployees in the exercise of rights statutorily guaranteed, Respondent engaged, andcontinues to engage, in unfair labor practices affecting commerce within the meaningof Section 8(a)(1) and (5) and Section 2(6) and (7) of the Act, as amended.[Recommendations omitted from publication.]Western Contracting CorporationandInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Local No. 222.Cam, No. 27-CA-1170. October 17,1962DECISION AND ORDEROn July 12, 1962, Trial Examiner David Karasick issued his Inter-mediate Report in the above-entitled proceeding, finding that the139 NLRB No. 17.